Exhibit 10.3

Execution Version

REAL PROPERTY ASSET PURCHASE AGREEMENT

BY AND AMONG

IASIS HEALTHCARE CORPORATION,

as “IASIS”

AND

THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO,

collectively as the “Sellers”

AND

THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO,

collectively as the “MPT Parties”

Dated as of May 18, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.   BASIC TRANSACTION      2     1.1.    Sale and Purchase
of Assets      2     1.2.    Excluded Assets      3     1.3.    Purchase Price
     3     1.4.    Payment of Purchase Price      3     1.5.    Liabilities of
Sellers      3     1.6.    Closing; Deliverables      4     1.7.    Allocation
of Purchase Price      6   2.   REPRESENTATIONS AND WARRANTIES OF THE IASIS
PARTIES      7     2.1.    Organization and Qualification; Subsidiaries      7  
  2.2.    Subsidiaries of IASIS      7     2.3.    Authority; Binding Effect   
  7     2.4.    Outstanding Options      8     2.5.    No Conflict; Consents   
  8     2.6.    Financial Statements      9     2.7.    Taxes      10     2.8.
   No Brokers      10     2.9.    Patriot Act Compliance      10     2.10.   
Intentionally Omitted      10     2.11.    Title and Condition of the Real
Property      10     2.12.    Compliance with Environmental Laws      13    
2.13.    Disclaimer of Other Representations and Warranties      14   3.  
REPRESENTATIONS AND WARRANTIES OF THE MPT PARTIES      14     3.1.   
Organization      14     3.2.    Authority      14     3.3.    Consents and
Approvals; No Violation      15     3.4.    Litigation      15     3.5.    No
Brokers      16     3.6.    Absence of Conduct; Undisclosed Liabilities      16
    3.7.    Financing      16   4.   PRE-CLOSING COVENANTS      17     4.1.   
Conduct of Business Prior to Closing      17     4.2.    Repayment of
Indebtedness and Release of Encumbrances      18     4.3.    Insurance      18  
  4.4.    Damage or Destruction or Condemnation of Acquired Assets      18  

 

-i-



--------------------------------------------------------------------------------

5.   ADDITIONAL AGREEMENTS      19     5.1.    Access to Information      19    
5.2.    Third Party Consents; Regulatory Approvals; Solvency Opinion      20    
5.3.    Confidentiality      21     5.4.    Exclusivity      21     5.5.   
Further Assurances      22     5.6.    Reasonable Best Efforts/Cooperation     
22     5.7.    Public Statements      23     5.8.    Debt Financing Cooperation
     23     5.9.    Master Agreement      28     5.10.    St. Joe’s Medical
Center      29     5.11.    Post-Signing Matters      29   6.   CONDITIONS TO
OBLIGATION TO CLOSE; DELIVERABLES; CLOSING MATTERS      29     6.1.   
Conditions to the Obligations of Each Party to Effect the Transactions      29  
  6.2.    Additional Conditions to Obligations of the MPT Parties      30    
6.3.    Additional Conditions to Obligations of the IASIS Parties      31    
6.4.    Transfer Taxes; Diligence Expenses      31     6.5.    Waiver of
Conditions      31     6.6.    Frustration of Closing Conditions      31   7.  
TERMINATION      32     7.1.    Termination      32     7.2.    Effect of
Termination      33   8.   INTENTIONALLY OMITTED      36   9.   REPRESENTATIVES
OF PARTIES      36     9.1.    IASIS Parties      36     9.2.    MPT Parties   
  36   10.   GENERAL PROVISIONS      37     10.1.    Notices      37     10.2.
   Disclosure Schedules      38     10.3.    Assignment      38     10.4.   
Severability      39     10.5.    Interpretation      39     10.6.    Fees and
Expenses      39     10.7.    Governing Law; Jurisdiction and Venue; Waiver of
Jury Trial      39     10.8.    Specific Performance and Remedies      40    
10.9.    Disclaimer      42     10.10.    Due Diligence Review      43    
10.11.    Entire Agreement; Modification; Waiver      43     10.12.    Joint
Drafting      44  

 

-ii-



--------------------------------------------------------------------------------

  10.13.    Counterparts      44     10.14.    Binding Effect; Limited Third
Party Beneficiaries      44     10.15.    Exhibits within Exhibits      44    
10.16.    No Recourse      44     10.17.    Necessary Actions      45  

 

-iii-



--------------------------------------------------------------------------------

REAL PROPERTY ASSET PURCHASE AGREEMENT

THIS REAL PROPERTY ASSET PURCHASE AGREEMENT (“Agreement”) made and entered into
as of May 18, 2017 (the “Effective Date”), by and among IASIS HEALTHCARE
CORPORATION, a Delaware corporation (“IASIS”), the entities listed on Schedule 1
hereto under the heading “Sellers” (individually and collectively as the context
may require, the “Sellers”) (together with IASIS, individually and collectively
as the context may require, the “IASIS Parties”), and the entities listed on
Schedule 1 hereto under the heading “Buyers” (individually and collectively as
the context may require, the “Buyers” or the “MPT Parties”). IASIS, the Sellers,
and the MPT Parties are herein sometimes collectively referred to as the
“Parties.” An index of defined terms used in this Agreement is attached as Annex
A hereto.

RECITALS

WHEREAS, the Sellers collectively own certain separate tracts of land, all being
more particularly described on EXHIBIT A attached hereto, including all of the
Sellers’ right, title and interest in and to all hereditaments, easements,
rights of way and other appurtenances related thereto (the “Owned Land”), and
all of Sellers’ right, title and interest in and to all Improvements located
thereon (the Owned Land and such Improvements located thereon are sometimes
collectively referred to herein as the “Owned Real Property”);

WHEREAS, the Sellers operate a portfolio of community-based healthcare
facilities located on the Owned Real Property (each such facility shall be
individually referred to as a “Facility” and collectively, the “Facilities”);

WHEREAS, subject to satisfaction of the terms and conditions set forth herein,
each Seller hereby agrees to sell to the applicable Buyer and each Buyer hereby
agrees to purchase from the applicable Seller, the applicable Owned Real
Property and all of the Acquired Assets (as defined below) owned by such Seller,
as set forth on Schedule 2 (collectively, the “Sales”);

WHEREAS, (i) Mountain Vista Medical Center, LP, (ii) IASIS Glenwood Regional
Medical Center, LP, (iii) The Medical Center of Southeast Texas, LP and
(iv) Jordan Valley Medical Center, LP (collectively, the “Current IASIS
Lessees”) collectively lease certain separate tracts of land, all being more
particularly described on EXHIBITS B-1 et. seq. attached hereto, including all
hereditaments, easements, rights of way and other appurtenances related thereto
(the “MPT Leased Land” and, together with the Owned Land, collectively, the
“Land”), and all Improvements located thereon (the MPT Leased Land and such
Improvements located thereon are sometimes collectively referred to herein as
the “MPT Real Property” and, together with the Owned Real Property, the “Real
Property”) from certain of the MPT Parties, namely, MPT of Mesa, LLC, MPT of
West Monroe, LLC, MPT of Port Arthur, LLC and MPT of West Valley City, LLC, each
a Delaware limited liability company (collectively, the “Current MPT Lessors”),
pursuant to the terms and conditions of the existing MPT-IASIS Leases (as
hereinafter defined) and, subject to and conditioned upon the Closing occurring
under this Agreement, the same shall be terminated by the Current IASIS Lessees
and the Current MPT Lessors as hereinafter provided (collectively, the “Lease
Terminations”);

 

-1-



--------------------------------------------------------------------------------

WHEREAS, subject to satisfaction of the terms and conditions set forth herein,
the consummation of the Sales, the payment of the aggregate Purchase Price, and
the Lease Terminations, will occur simultaneously on the Closing Date
(collectively, the “Transactions”), followed immediately thereafter (on the same
Business Day) by the consummation of the transactions contemplated under that
certain Agreement and Plan of Merger, dated contemporaneously herewith, by and
among Steward Health Care System LLC, a Delaware limited liability company
(“Steward”), Ignite Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
IASIS and Shareholder Representative Services, LLC, a Colorado limited liability
company (as the same may be amended, modified or supplemented from time to time,
the “Merger Agreement”); and

WHEREAS, MPT Operating Partnership, L.P., (“MPT”) an affiliate of the MPT
Parties, has executed and delivered to the IASIS Parties that certain Limited
Funding Guaranty, dated contemporaneously herewith, guaranteeing the MPT
Parties’ payment of the Purchase Price (as herein defined) and certain other
obligations of MPT and the MPT Parties as set forth therein (as the same may be
amended, modified or supplemented from time to time, the “Limited Guaranty”).

AGREEMENT

NOW, THEREFORE, in consideration of the respective agreements and commitments
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties, it is hereby
agreed by and among the Parties as follows:

1.    BASIC TRANSACTION.

1.1.    Sale and Purchase of Assets. On and subject to satisfaction of the terms
and conditions of this Agreement: (i) each Seller hereby agrees to sell, assign,
convey, transfer and deliver to the applicable Buyer and each such Buyer hereby
agrees to purchase and otherwise acquire from such Seller, all of such Seller’s
right, title and interest in and to the Owned Real Property and Acquired Assets
(each free and clear of all Encumbrances other than Permitted Encumbrances)
owned by such Seller for the amounts set forth on Schedule 2 (and, with respect
to the Purchase Price allocations for the Unallocated Parcels set forth on
Schedule 2, as such schedule is updated in accordance with Section 1.7(c)) and
(ii) each applicable Current IASIS Lessee and each applicable Current MPT Lessor
agrees, to terminate the existing MPT-IASIS Leases pursuant to the terms and
conditions hereinafter set forth. Except as otherwise expressly provided to the
contrary herein, the obligations and liabilities of the IASIS Parties under this
Agreement shall be joint and several and the MPT Parties’ obligations and
liabilities under this Agreement shall be joint and several.

The term “Acquired Assets” shall mean, with respect to each Seller, individually
and as applicable, all of such Seller’s right, title and interest in and to the
following:

(a)    To the extent permitted by applicable law and legally assignable, all
intangible property relating exclusively to the Owned Real Property, including,
but not limited to, zoning rights, Licenses (other than those Licenses relating
to the operation of the Facilities, including,

 

-2-



--------------------------------------------------------------------------------

without limitation, the Healthcare Licenses, which are specifically excluded)
and Warranties and indemnifications or similar rights affecting or inuring to
the benefit of the Owned Real Property or the owner thereof; and

(b)    To the extent owned and in the possession or control of any of the IASIS
Parties and to the extent assignable, all site plans, surveys, architectural
drawings, plans and specifications, building condition inspection reports,
engineering and environmental plans and studies, title reports, floor plans and
landscape plans relating to the Owned Real Property (collectively the “Property
Documents”).

1.2.    Excluded Assets. Notwithstanding anything to the contrary contained
herein, including Section 1.1 above, each of the IASIS Parties, as applicable,
shall retain all of its right, title and interest in and to and shall have no
obligation to (and shall not be deemed to) sell, assign, convey, transfer,
mortgage, pledge, hypothecate or otherwise deliver to Buyers any or all of its
assets and properties other than the Owned Real Property and the Acquired Assets
(collectively, the “Excluded Assets”).

1.3.    Purchase Price. The aggregate purchase price to be paid by the Buyers to
the Sellers for the Sellers’ Owned Real Property and Acquired Assets (the
“Purchase Price”) shall be the amount of Seven Hundred Million Dollars
($700,000,000). The aggregate Purchase Price shall be allocated among and paid
to each of the Sellers in accordance with the Individual Purchase Prices set
forth on Schedule 2 (and, with respect to the Purchase Price allocations for the
Unallocated Parcels set forth on Schedule 2, as such schedule is updated in
accordance with Section 1.7(c)). The Purchase Price shall not be subject to any
adjustments or prorations, including, without limitation, for Taxes or payments
in respect of utilities systems or services. The full amount of the Purchase
Price will be used by the IASIS Parties or their Affiliates to make or repay
certain intercompany loans, to make certain distributions to equityholders,
including minority owners of Sellers, to the extent permitted by Law (the
“Upstream Transactions”) and to repay existing Indebtedness of the IASIS Parties
in connection with the consummation of this Agreement and the Merger Agreement.

1.4.    Payment of Purchase Price.

(a)    Purchase Price. The aggregate Purchase Price for the Sellers’ Owned Real
Property and Acquired Assets relating to each Facility shall be paid at the
Closing in cash by wire transfer or delivery of other immediately available U.S.
funds payable to the order of the applicable Seller, or as otherwise directed in
writing by IASIS.

(b)    Disbursements. The Parties acknowledge that the delivery and disbursement
of the foregoing proceeds shall be through the Title Company as described in
Section 1.6(a).

1.5.    Liabilities of Sellers. Notwithstanding any other provision in this
Agreement to the contrary, none of the MPT Parties shall assume or agree to pay,
satisfy, discharge or perform, or shall be deemed by virtue of the execution and
delivery of this Agreement, the other Transaction Documents, or any other
document (including Transaction Documents) delivered at the Closing pursuant to
this Agreement, or as a result of the consummation of the Transactions

 

-3-



--------------------------------------------------------------------------------

contemplated by this Agreement, the other Transaction Documents or such other
document, to have assumed, or to have agreed to pay, satisfy, discharge or
perform, or shall be liable for, any liability, obligation, contract, or
Indebtedness of any of the IASIS Parties or any other Person, whether primary or
secondary, direct or indirect, relating to the ownership, use or operation of
any of the Owned Real Property, the Acquired Assets, or the Facilities prior to
the Closing, any liability or obligation arising out of or related to any
breach, default, tort or similar act committed by any of the IASIS Parties or
any of their Affiliates relating to the ownership, use or operation of the Owned
Real Property, the Acquired Assets, or the Facilities prior to the Closing, or
for any failure of the IASIS Parties or any of their Affiliates to perform any
covenant or obligation for or during any period prior to the Closing, and any
liability arising out of the ownership, use or operation of the Owned Real
Property, the Acquired Assets, and the Facilities by the IASIS Parties or any
other Person prior to the Closing (collectively, the “Excluded Liabilities”).
The terms of this Section 1.5 shall survive the Closing.

1.6.    Closing; Deliverables. Subject to Section 6, the Parties hereby agree
that the closing of the transactions contemplated hereby shall be consummated as
follows:

(a)    Closing. The closing of the Transactions hereunder (the “Closing”) shall
occur as promptly as practicable (but in no event later than the third (3rd)
Business Day following the satisfaction or waiver of the conditions precedent
set forth in Article VI of this Agreement (other than those conditions that by
their terms are to be satisfied at the Closing, but subject to the satisfaction
or, if permissible, waiver of those conditions at Closing, or on such other date
or at such other time or place as the Parties hereto may mutually agree (the
“Closing Date”); provided, however, that, if the Marketing Period has not ended
at the time of the satisfaction or waiver of the conditions set forth in Article
VI (other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or, if permissible, waiver of those
conditions at the Closing), the Closing shall occur on the date following such
satisfaction or waiver of such conditions (other than those conditions that by
their terms are to be satisfied at the Closing, but subject to the satisfaction
or, if permissible, waiver of those conditions at the Closing) that is the
earlier to occur of (a) a Business Day during the Marketing Period to be
specified by Buyers on no less than three (3) Business Days prior written notice
to the IASIS Parties, (b) the first (1st) Business Day following the final day
of the Marketing Period and (c) the second (2nd) Business Day prior to the
Termination Date. The Closing shall be handled through deliveries into escrow
with the Title Company, as escrow agent, pursuant to a customary and reasonable
escrow agreement among the IASIS Parties, the MPT Parties and Title Company in
accordance with the terms of this Agreement, or in such other manner and at such
other place as agreed to by the Parties hereto.

(b)    Seller Closing Deliverables. At Closing, the Sellers and the other
applicable IASIS Parties shall deliver possession of the applicable Owned Real
Property and Acquired Assets, and shall deliver or cause to be delivered:

(i)    Officer’s Certificates. Certificates in commercially reasonable and
customary form from each of the Sellers, in each case executed and delivered by
a duly authorized officer (or Persons exercising similar authority) of such
Seller, certifying with respect to the Sellers, as applicable, as to (A) such
Seller’s articles or certificate of incorporation, bylaws, operating agreements,
limited liability company agreements or partnership agreements,

 

-4-



--------------------------------------------------------------------------------

as applicable, each as in effect as of the Closing Date and (B) a copy of the
resolutions or written consent duly adopted by the applicable Seller’s general
partner, board of directors (or Persons exercising similar authority)
authorizing the consummation of the Transactions applicable to such Seller,
including, to the extent permitted by Law, the Upstream Transactions applicable
to such Seller.

(ii)    Certificates of Existence and Good Standing. Certificates of existence
and good standing of the Sellers dated within twenty (20) days prior to the
Closing Date from, as applicable, the State of its incorporation or formation
and, to the extent in which the character of its properties or in which the
transaction of its business makes such qualification necessary in any other
State or Commonwealth, from such State or Commonwealth.

(iii)    Third-Party Consents. The IASIS Parties shall have delivered to the MPT
Parties a written consent to the collateral assignment of lease in commercially
customary and reasonable form from the third party landlord to the lease set
forth on Schedule 1.6(b)(iii).

(iv)    Closing Transaction Documents. The Transaction Documents listed and
described on the attached EXHIBIT C.

(v)    Payoff Letters. Copies of all debt payoff letters, in commercially
reasonable form, in respect of the Credit Facilities and any Indebtedness of the
IASIS Parties to be paid either at Closing pursuant to Section 4.2 or upon the
closing under the Merger Agreement, including, without limitation, any
principal, interest, fees or penalties outstanding or accrued thereunder, in
each case, as of the Closing Date (the “Debt Payoff Amount”).

(vi)    Closing Statement. A Closing Statement regarding the Transactions
contemplated herein, in form and substance reasonably satisfactory to the
Parties (the “Closing Statement”).

(c)    Buyer Closing Deliverables. The MPT Parties and their Affiliates shall
deliver the aggregate Purchase Price for the applicable Owned Real Property and
Acquired Assets as provided in this Agreement, and shall deliver or cause to be
delivered:

(i)    Officer’s Certificate. A certificate, executed and delivered by a duly
authorized officer of each of the MPT Parties (or their parent entities), dated
as of the Closing Date, stating therein that the conditions set forth in
Sections 6.2(a), (b), and (c) have been satisfied and which shall include a copy
of the resolutions of the MPT Parties’ members, authorizing the consummation of
the Transactions.

(ii)    Certificates of Existence and Good Standing. Certificates of existence
and good standing of the MPT Parties dated within twenty (20) days prior to the
Closing Date from, as applicable, the State of its incorporation or formation
and, to the extent in which the character of its properties or in which the
transaction of its business makes such qualification necessary in any other
State or Commonwealth, from such State or Commonwealth.

(iii)    Closing Transaction Documents. The Lease Terminations listed and
described on the attached EXHIBIT C.

 

-5-



--------------------------------------------------------------------------------

(iv)    Closing Statement. The Closing Statement.

1.7.    Allocation of Purchase Price.

(a)    The purchase price for U.S. federal income tax purposes shall be
allocated among the parcels of the Owned Real Property purchased by the Buyers
as set forth on Schedule 2 attached hereto (and, with respect to the purchase
price allocations for the Unallocated Parcels set forth on Schedule 2, as such
schedule is updated in accordance with Section 1.7(c) below) in accordance with
Law, including applicable Treasury Regulations. The purchase price for U.S.
federal income tax purposes for the Owned Real Property of each individual
Seller set forth on Schedule 2 (and, with respect to the purchase price
allocations for the Unallocated Parcels set forth on Schedule 2, as such
schedule is updated in accordance with Section 1.7(c) below) shall be referred
to herein as the “Individual Purchase Price” for the Owned Real Property of such
individual Seller.

(b)    No portion of the purchase price for U.S. federal income tax purposes
shall be allocated to any of the MPT Real Property, the Acquired Assets or
Excluded Assets, in each case except upon a contrary final determination of an
applicable Taxing authority.

(c)    Notwithstanding anything to the contrary in this Agreement, the IASIS
Parties shall, following the Effective Date, in reasonable consultation with the
MPT Parties, allocate the amount set forth under the heading “Unallocated
Purchase Price” for the Unallocated Parcels set forth on Schedule 2 among the
Sellers that own such Unallocated Parcels based on a reasonable, good faith
allocation method determined by the IASIS Parties, which reasonable allocation
method may include, but shall not be limited to, taking into account factors
such as the book value, tax basis or real property tax assessment basis of such
Owned Real Property, third party appraisals, or other reasonable methodology
determined by the IASIS Parties. Once such allocations are made, the Parties
shall update Schedule 2 to reflect the Individual Purchase Prices for each of
the Unallocated Parcels and such updated Schedule 2 shall thereafter apply for
all purposes of this Agreement.

(d)    The foregoing allocations shall be binding on the Parties for all
purposes. Each party agrees to report to all appropriate Governmental Bodies any
attendant gain or other Tax item consistent with such allocation. Without
limiting the generality of the foregoing, such allocations shall be binding on
the Parties for purposes of Section 1060 of the Code and for all federal, state
and local income tax and accounting purposes. The Parties agree to use, and to
not take any position which is inconsistent with, such allocation in the
preparation and filing of any tax return, report, or information return or
statement related to Taxes (including Form 8594), accounting or regulatory
requirements, in any communication with any Tax authority, or in connection with
any tax proceeding, in each case except upon a contrary final determination of
an applicable Taxing authority.

 

-6-



--------------------------------------------------------------------------------

2.    REPRESENTATIONS AND WARRANTIES OF THE IASIS PARTIES. Except as set forth
in the applicable sections of the Schedules, IASIS and each of the Sellers (as
to itself only) represent and warrant to the MPT Parties as follows as of the
date of this Agreement and as of the Closing Date:

2.1.    Organization and Qualification; Subsidiaries. IASIS is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware, and has all requisite corporate power and authority to own,
lease and operate all of its properties and assets and to conduct its business
as it is now being conducted. IASIS is duly qualified or licensed and in good
standing to do business as a foreign corporation in each jurisdiction in which
the nature of its business, or the ownership, leasing or operation of its
properties or assets, makes such qualification or licensure necessary, except
where the failure to be so qualified, licensed or in good standing would not
reasonably be expected to have an IASIS Material Adverse Effect.

2.2.    Subsidiaries of IASIS.

(a)    Each of the Sellers (i) is a duly organized and validly existing
corporation, partnership or limited liability company in good standing under the
Laws of the jurisdiction of its organization, (ii) has all requisite corporate,
partnership or limited liability company power and authority to own, lease and
operate all of its properties and assets and to conduct its business as it is
now being conducted and (iii) is duly qualified or licensed and in good standing
to do business as a foreign corporation, partnership or limited liability
company in each jurisdiction in which the nature of its business, or the
ownership, leasing or operation of its properties or assets, makes such
qualification or licensure necessary, except where the failure to be so
organized, validly existing, in good standing, qualified or licensed would not
individually or in the aggregate be material to any such Seller.

(b)    IASIS has made available to the MPT Parties a correct and complete copy
of the certificate of incorporation or other formation document and all
amendments thereto of each of the IASIS Parties and a correct and complete copy
of each such entity’s bylaws or other governing document and all amendments
thereto, each as in effect on the date hereof. None of the IASIS Parties are in
default under or in violation of any provision of their respective formation or
governing documents.

2.3.    Authority; Binding Effect. Except as set forth on Schedule 2.3, each of
the IASIS Parties has all requisite corporate, partnership or limited liability
company power and authority to execute and deliver this Agreement and each of
the Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the Transactions. The execution,
delivery and performance of this Agreement and each of the Transaction Documents
by the IASIS Parties, and the consummation of the Transactions, have been duly
authorized by all necessary action on the part of the IASIS Parties, and no
other corporate, partnership or limited liability company action on the part of
any IASIS Party is required to authorize the execution, delivery and performance
hereof or thereof by the IASIS Parties. This Agreement has been duly executed
and delivered by each IASIS Party and, assuming that this Agreement has been
duly authorized, executed and delivered by the MPT Parties, constitutes the
valid and legally binding obligation of the IASIS Parties, enforceable against
the IASIS Parties in accordance with its respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws of general application affecting enforcement of
creditors’ rights or by principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity).

 

-7-



--------------------------------------------------------------------------------

2.4.    Outstanding Options. (i) Except for the Options and RSU Awards issued
pursuant to the Company Incentive Plan and described on Schedule 2.4, there are
no outstanding Options, restricted shares, restricted stock units, restricted
membership units, stock appreciation rights, subscription rights, conversion
rights, exchange rights, right of first refusal, performance units, profits
interest, contingent value rights, profit participation rights, “phantom” stock
or similar securities or rights that are derivative of, or provide economic
benefits based, directly or indirectly, on the value or price of, any equity
interests in IASIS or Contracts of any character to which IASIS is a party
requiring, and there are no securities of IASIS outstanding which upon
conversion or exchange would require, the issuance of any equity interests of
IASIS or other securities convertible into, exchangeable for or evidencing the
right to subscribe for or purchase, or valued by reference, in whole or in part,
to any equity interests of IASIS; (ii) there is no obligation, contingent or
otherwise, of IASIS or any Seller to (A) repurchase, redeem or otherwise acquire
any share of the capital stock or other equity interests of IASIS or any Seller,
or (B) other than in connection with the Credit Facilities or pursuant to
inter-company arrangements among or between IASIS and one or more of the Sellers
or among or between one or more subsidiaries of IASIS, provide funds to, or make
any investment in (in the form of a loan, capital contribution or otherwise),
provide any guarantee with respect to the obligations of, IASIS or any Seller or
any other Person or to register under federal or state securities Laws any
equity interests of IASIS or any Seller; and (iii) other than in connection with
any of the Plans, neither IASIS nor any Seller, directly or indirectly, owns, or
has agreed to purchase or otherwise acquire, the capital stock or other equity
interests of, or any interest convertible into or exchangeable or exercisable
for such capital stock or such equity interests of, any corporation,
partnership, joint venture or other entity.

2.5.    No Conflict; Consents.

(a)    Assuming the truth and accuracy of the representations and warranties set
forth in Sections 3.2 and 3.3, the execution and delivery of this Agreement and
the other Transaction Documents by the IASIS Parties does not, and the
performance by the IASIS Parties of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby will not, require any IASIS Party to obtain any material consent,
approval, waiver, authorization, Permit or Insurance License of, or to make any
material filing or registration with or notification to (“Consents”), any
Governmental Body, except as set forth in Schedule 2.5(a).

(b)    Assuming receipt of all approvals, authorizations, consents or waiting
period expirations or terminations related to the required Consents described in
Section 2.5(a), the execution and delivery of this Agreement and the other
Transaction Documents by the IASIS Parties do not, and the performance of this
Agreement and the other Transaction Documents by the IASIS Parties and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with or violate, result in any breach of, or constitute a default (or
an event that with notice or lapse of time or both would constitute a default),
result in a loss of rights or creation of any Encumbrances (other than Permitted
Encumbrances) on the Owned Real Property or trigger new obligations under, or
give to others any right of termination, amendment, modification, suspension,
revocation, acceleration or cancellation of, or require any payment or Consent
under any provision, or otherwise change (whether automatically or by the
election of a party thereto) any terms or conditions in effect prior to the
execution and delivery of this

 

-8-



--------------------------------------------------------------------------------

Agreement or the Transaction Documents or consummation of the Transactions,
pursuant to (i) the certificate of incorporation or by-laws or other comparable
organizational documents, in each case as currently in effect, of IASIS or any
Seller, (ii) any Orders or Laws applicable to IASIS or any Seller or by or to
which any of the Owned Real Property is bound or subject, or (iii) any Material
Contract, Permit or Insurance License to which IASIS or any Seller is a party or
by or to which the Owned Real Property is bound or subject, except (x) as set
forth on Schedule 2.5(b), and (y) in the case of clauses (ii) and (iii) above,
for such conflicts, violations, breaches, defaults, rights or failure to receive
any such Consents that would not individually or in the aggregate be material to
IASIS or any Seller.

2.6.    Financial Statements.

(a)    Schedule 2.6(a) sets forth true, correct and complete copies of (i) the
audited consolidated balance sheets of IASIS and its Subsidiaries as of
September 30, 2016 (the “Audited Balance Sheet” and the date thereof, the
“Audited Balance Sheet Date”) and September 30, 2015, and the related audited
consolidated statements of income, cash flow and changes in stockholders’ equity
of IASIS and its Subsidiaries for the fiscal years then ended (the “Annual
Financials”) and (ii) the unaudited consolidated balance sheets of IASIS and its
Subsidiaries as of March 31, 2017 and the related unaudited consolidated
statements of income, cash flow and changes in stockholders’ equity of IASIS and
its Subsidiaries for the quarter then ended (the “Most Recent Balance Sheet” and
the date thereof, the “Most Recent Balance Sheet Date,” and the Most Recent
Balance Sheet together with the Annual Financials, the “Financial Statements”).
For the avoidance of doubt, the Financial Statements of IASIS and its
Subsidiaries described in this Section 2.6 are the applicable financial
statements of IASIS Healthcare LLC, IASIS’s wholly-owned Subsidiary.

(b)    The Financial Statements fairly present, in all material respects, the
consolidated financial position of IASIS and the Subsidiaries, as of the
respective dates thereof, and the results of operations and the changes in cash
flows of IASIS and the Subsidiaries, for the respective periods set forth
therein. Each of the Financial Statements (including all related notes) (i) is
consistent with the books and records of IASIS, (ii) was derived from the books
and records of IASIS and (iii) has been prepared, in all material respects, in
accordance with GAAP applied on a consistent basis during the periods involved,
except as otherwise specifically noted therein, and subject, in the case of the
Most Recent Balance Sheet, to normal year-end adjustments and the absence of
footnote disclosures, none of which, individually or in the aggregate, will be
material.

(c)    IASIS and its Subsidiaries maintain internal controls designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of the financial statements of IASIS and its Subsidiaries, including
the Financial Statements. None of the boards of directors or managers of IASIS
or any of its Subsidiaries or any audit committee of IASIS or any of its
Subsidiaries have been advised by their accountants or consultants of: (x) any
significant deficiencies or material weaknesses in the design or operation of
the internal controls over financial reporting of IASIS or any of its
Subsidiaries which would reasonably be expected to materially and adversely
affect its ability to record, process, summarize and report financial data
relating to the business of IASIS and its Subsidiaries, or (y) any fraud,
whether or not material, that involves management or other employees who have a
role in the internal controls

 

-9-



--------------------------------------------------------------------------------

over financial reporting of IASIS or any of its Subsidiaries. The books and
records of IASIS and its Subsidiaries are and have been properly prepared and
maintained in form and substance adequate in all material respects for preparing
audited consolidated financial statements, in accordance with GAAP and any other
applicable legal and accounting requirements.

2.7.    Taxes. There are no Encumbrances for Taxes (other than Permitted
Encumbrances) upon any of the Owned Real Property or Acquired Assets.

2.8.    No Brokers. No Person is or will become entitled, by reason of any
agreement or arrangement entered into or made by or on behalf of any of the
IASIS Parties, to receive any commission, brokerage, finder’s fee or other
similar compensation in connection with the consummation of the Transactions.

2.9.    Patriot Act Compliance.

(a)    To the extent applicable to IASIS or any of the Sellers, each of them has
complied in all material respects with the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, which comprises Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the
regulations promulgated thereunder, and the rules and regulations administered
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”).

(b)    Neither IASIS nor any of the Sellers is included on the List of Specially
Designated Nationals and Blocked Persons maintained by the OFAC, and neither
IASIS nor any of the Sellers is a resident in, or organized or chartered under
the laws of, (i) a jurisdiction that has been designated by the U.S. Secretary
of the Treasury under Section 311 or 312 of the Patriot Act as warranting
special measures due to money laundering concerns or (ii) any foreign country
that has been designated as non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur.

2.10.    Intentionally Omitted.

2.11.    Title and Condition of the Real Property.

(a)    At the Closing, the applicable Seller shall convey to the applicable
Buyer marketable fee simple title in the applicable parcel(s) of Owned Real
Property of such Seller, free and clear of any and all Encumbrances (other than
Permitted Encumbrances).

(b)    Except as set forth in the Due Diligence Documents, the IASIS Parties
have received no written notice from any Governmental Body or other Person
asserting that the occupancy, operation and use of the Owned Real Property
violates, in any material respect, (i) any applicable Law, or (ii) any
restrictive covenant or deed restriction (recorded or otherwise) affecting the
Owned Real Property, other than any such violations which would not,
individually or in the aggregate, be material to IASIS or any Seller.

 

-10-



--------------------------------------------------------------------------------

(c)    Except as set forth in the Due Diligence Documents, the IASIS Parties
have received no written notice from any Governmental Body or other Person with
respect to pending or threatened boundary line disputes related to the Owned
Land, other than any such disputes which would not, individually or in the
aggregate, be material to IASIS or any Seller.

(d)    To the Knowledge of the IASIS Parties, (i) the existing water, sewer, gas
and electricity lines, storm sewer and other utility systems are adequate to
serve the utility needs of the Owned Real Property as currently used, (ii) all
of said utilities are installed and operating, and (iii) all installation and
connection charges have been paid in full, except in the cases of (i)-(iii)
above as would not, individually or in the aggregate, be material to IASIS or
any Seller.

(e)    Except as set forth in Schedule 2.11(e), none of the IASIS Parties has
received any written notice: (i) of any Public Taking with regard to the Owned
Land which has not been formally withdrawn, (ii) of any threatened or
contemplated Public Taking, (iii) from any public authority of any public
improvements that are required to be made and/or which have not heretofore been
assessed and (iv) of any pending or threatened special, general or other
assessments against or affecting any of the Owned Land, except in the cases of
(i)-(iv) above as would not, individually or in the aggregate, be material to
IASIS or any Seller. As used herein, “Public Taking” shall mean any material
portion of the Owned Land is subject to condemnation, requisition or other
taking by any public authority.

(f)    Except as set forth in Schedule 2.11(f) hereto or as set forth in the Due
Diligence Documents, there is no Litigation pending or, to the Knowledge of the
IASIS Parties, threatened in writing, against or affecting all or any portion of
the Owned Real Property that would reasonably be expected, individually or in
the aggregate, to be material to IASIS or any Seller.

(g)    Except as set forth in the Due Diligence Documents, the IASIS Parties
have received no written notice from any Governmental Body or other Person
asserting any facts or conditions which would result in the termination of the
current access from the Owned Land to any presently existing public highways
and/or roads adjoining or situated on the Owned Land or to sewer or other
utility services to serve the Owned Land, except in each case as would not,
individually or in the aggregate, be material to IASIS or any Seller.

(h)    Schedule 2.11(h) sets forth an accurate and complete list of all written
leases, subleases, licenses and other rental agreements that grant or will grant
a possessory interest in and to any space in the Owned Real Property or that
otherwise assign or convey rights with regard to the Owned Real Property or the
Improvements and, in each case, for which IASIS Parties receive annual rental
payments for such lease in excess of One Million and No/100 Dollars
($1,000,000), if any, (collectively referred to as the “Tenant Leases”). To the
Knowledge of the IASIS Parties, as applicable, Schedule 2.11(h): (i) designates
which of the Tenant Leases described therein are with the referral sources (as
determined by any of the Healthcare Laws) for the Improvements and
(ii) specifies the annual rent and security deposit, if any, for each Tenant
Lease. Sellers have delivered or otherwise made available to the Buyers
complete, correct and current copies, in all material respects, of all written
Tenant Leases. Except as set forth in Schedule 2.11(h), to the Knowledge of the
IASIS Parties, there are no purchase contracts, options, rights of first refusal
or other written agreements of any kind whereby any Person will have acquired or
will have any right to acquire any right, title or interest in any material
portion of the Owned Real Property or the Improvements.

 

-11-



--------------------------------------------------------------------------------

(i)    Except as set forth in Schedule 2.11(i), no Seller has accepted the
payment of rent or other sums due under any of the Tenant Leases for more than
one (1) month in advance. Immediately following the Closing and effective upon
the repayment and discharge of the Indebtedness and security instruments
evidenced and secured by the Credit Facilities in accordance with this Agreement
and the Merger Agreement, none of the Tenant Leases and none of the rents or
other charges payable thereunder, if any, will have been assigned, pledged or
encumbered by Sellers (except to Buyers) as security for any obligation.

(j)    Except as set forth on Schedule 2.11(j), the Tenant Leases (i) have not
been modified, amended or assigned by the applicable Sellers, (ii) are, or will
be at Closing, legally valid, binding and enforceable against the applicable
Sellers, and, to their Knowledge, the other parties thereto in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
application affecting enforcement of creditors’ rights or by principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and are in full force and effect, and (iii) there are no material
monetary or nonmonetary defaults by the applicable Sellers or, to their
Knowledge, the other parties thereto under any of the Tenant Leases, and except,
in each case, as would not individually or in the aggregate be material to IASIS
or any Seller.

(k)    Schedule 2.11(k) sets forth a list of material ground leases on which
material Improvements are located, parking leases of real property, and other
leases where the annual rent payable by the IASIS Parties exceeds $200,000, in
each case, where any of the Sellers is the tenant and such lease is used in
connection with the operation of the Facilities as currently conducted, and in
each case except for any medical office building, physician offices or other
office leases (collectively, the “Collateral Leases”). Sellers have delivered or
otherwise made available to the Buyers complete, correct and current copies, in
all material respects, of all Collateral Leases. Except as set forth on Schedule
2.11(k), (i) the Collateral Leases have not been modified, amended or assigned
by any of the Sellers and are, or will be at the Closing, legally valid, binding
and enforceable against the applicable Sellers and, to their Knowledge, all
other parties thereto, in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws of general application affecting enforcement of
creditors’ rights or by principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity), and are in full force and
effect, and (ii) there are no monetary defaults and no material non-monetary
defaults by the applicable Sellers or, to their Knowledge, any other party under
any of the Collateral Leases and except, in each case, as would not individually
or in the aggregate be material to IASIS or any Seller.

(l)    Except as set forth on Schedule 2.11(l), no Seller is a party to any
material Tax abatement agreement relating to the Owned Real Property. Except as
disclosed on Schedule 2.11(l), there are no outstanding waivers or agreements
extending the statute of limitations for any period with respect to any Tax to
which the Owned Real Property may be subject following the Closing.

 

-12-



--------------------------------------------------------------------------------

2.12.    Compliance with Environmental Laws.

(a)    Except as set forth on Schedule 2.12(a), IASIS and each of the Sellers
are and for the prior five (5) years have been in compliance in all material
respects with all applicable Environmental Laws (which compliance includes, but
is not limited to, the possession by IASIS and each of the Sellers of all
material Permits and other governmental authorizations required under applicable
Environmental Laws, and material compliance with the terms and conditions
thereof) and there is no action or proceeding pending or, to the Knowledge of
the IASIS Parties, threatened to revoke, terminate, cancel or materially modify
such Permits.

(b)    Except as set forth on Schedule 2.12(b), (i) there is no Litigation
pursuant to any Environmental Law pending or, to the Knowledge of the IASIS
Parties, threatened against IASIS or any Seller or affecting any of the Owned
Real Property, and (ii) neither IASIS nor any Seller is a party to or subject
to, or in default under, any Order issued pursuant to Environmental Law that has
not been fully and completely resolved or that would reasonably be expected to
result in any material future Liability to IASIS or any Seller.

(c)    Neither IASIS nor any Seller has received any written or, to the
Knowledge of IASIS, any other notice, complaint, Order, citation, complaint,
demand, claim, suit, potentially responsible party letter or CERCLA information
request, in each case, that is outstanding or unresolved, regarding any actual
or alleged violation of Environmental Law or any Liabilities or potential
Liabilities, including any investigatory, remedial or corrective obligations,
relating to the Owned Real Property arising under any Environmental Law.

(d)    Except as set forth on Schedule 2.12(d), there are no Hazardous Materials
present in, on or under the Owned Real Property in quantities or concentrations
that require investigatory or remedial action by IASIS or any Sellers pursuant
to applicable Environmental Law or that would reasonably be expected to result
in a material Liability to IASIS or any Sellers under any applicable
Environmental Law.

(e)    Neither IASIS nor any Seller has used, treated, stored, manufactured,
disposed of, arranged for or permitted the disposal of, transported, handled, or
Released any Hazardous Material, or owned or operated the Owned Real Property
(and none of the Owned Real Property is contaminated by any such substance) in a
manner that would reasonably be expected to give rise to any material claims or
material Liabilities, including any material claim or Liability for
investigation costs, response costs, remedial costs, corrective action costs,
personal injury, property damage, natural resources damages or attorney and
consultant fees and costs, pursuant to CERCLA or any other Environmental Law.

(f)    Except as set forth on Schedule 2.12(f), the Owned Real Property does not
contain: (i) any underground storage tanks currently, nor, to the Knowledge of
the IASIS Parties, has contained any former underground storage tanks that have
not been properly removed or closed in accordance with Environmental Laws, or
(ii) to the Knowledge of IASIS, material quantities of asbestos containing
materials, lead-based paint or polychlorinated biphenyls that must be removed or
abated pursuant to any Environmental Law.

 

-13-



--------------------------------------------------------------------------------

2.13.    Disclaimer of Other Representations and Warranties. The MPT Parties
acknowledge and agree that the MPT Parties have completed their due diligence of
the Owned Real Property and the Acquired Assets as of the Effective Date. None
of IASIS, any of the Sellers or any of their respective Representatives or any
other Person has made any representations or warranties, express or implied, of
any nature whatsoever relating to IASIS or any of the Sellers, the Owned Real
Property or the Acquired Assets, or the business, assets, properties or
operations of IASIS or any of the Sellers or otherwise in connection with this
Agreement or the transactions contemplated hereby other than those
representations and warranties expressly set forth in this ARTICLE II. Without
limiting the generality of the foregoing, neither IASIS nor any of the Sellers
nor any of their respective Representatives or any other Person, has made, and
shall not be deemed to have made, any representations or warranties in the
materials relating to the Owned Real Property or the Acquired Assets, the
business, assets, properties or operations of IASIS or any of the Sellers,
including in the Due Diligence Documents or other due diligence materials, or in
any presentation of the Owned Real Property or Acquired Assets or the business,
assets, properties or operations of IASIS or any of the Sellers by management of
IASIS or others in connection with this Agreement and the transactions
contemplated hereby, and no statement contained in any of such materials or made
in any such presentation shall be deemed a representation or warranty (hereunder
or otherwise) and deemed to be relied upon by the MPT Parties in executing,
delivering and performing this Agreement and the transactions contemplated
hereby. It is understood that any cost estimates, projections or other
predictions, any data, any financial information or any memoranda or offering
materials or presentations, including but not limited to, the Due Diligence
Documents, any offering memorandum or similar materials made available or
delivered by the IASIS Parties and their Representatives, are not and shall not
be deemed to be or to include representations or warranties of any of the IASIS
Parties, and are not and shall not be deemed to be relied upon by the MPT
Parties in executing, delivering and performing this Agreement and the
transactions contemplated hereby.

3.    REPRESENTATIONS AND WARRANTIES OF THE MPT PARTIES. The MPT Parties hereby
jointly and severally make to the IASIS Parties the representations and
warranties contained in this Section 3 as of the date of this Agreement and as
of the Closing Date.

3.1.    Organization. Each of the MPT Parties is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and each has all requisite limited liability company power
and authority to own, operate and lease its properties and to carry on its
respective business as currently conducted. Each of the MPT Parties is duly
licensed or qualified to do business as a foreign limited liability company
under the laws of each jurisdiction in which the character of its properties or
in which the transaction of its business makes such qualification necessary,
except where the failure to be so licensed or qualified would not reasonably be
expected to have a material adverse effect on the ability of the MPT Parties to
consummate the Transactions (collectively, an “MPT Material Adverse Effect”).
None of the MPT Parties is classified to be taxed as a corporation for U.S.
federal, state or local income tax purposes.

3.2.    Authority. Each of the MPT Parties has all requisite limited liability
company power and authority to execute and deliver this Agreement and each other
Transaction Document to which it is a party, and to perform their respective
obligations hereunder and thereunder. The

 

-14-



--------------------------------------------------------------------------------

execution and delivery of this Agreement and each other Transaction Document to
which any of the MPT Parties is a party, the performance by each of the MPT
Parties of their respective obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action by the manager and member, as applicable, of
each of the MPT Parties and no other action on the part of any of the MPT
Parties is necessary to authorize the execution and delivery by the MPT Parties
of this Agreement and the consummation of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the MPT Parties, and,
assuming due and valid authorization, execution and delivery hereof by the IASIS
Parties, is a valid and binding obligation of each of the MPT Parties, as the
case may be, enforceable against each of them in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (regardless of whether enforcement is sought
in a proceeding at law or in equity).

3.3.    Consents and Approvals; No Violation.

(a)    Assuming the truth and accuracy of the representations and warranties set
forth in Sections 2.3 and 2.5, the execution and delivery of this Agreement by
each of the MPT Parties does not, and the performance by each of the MPT Parties
of this Agreement and the consummation of the Transactions will not, require the
MPT Parties to obtain any Consent from any Governmental Body, except (i) for
Consents that may be required solely by reason of the IASIS Parties’ (as opposed
to any third party’s) participation in the Transactions and (ii) as set forth in
Schedule 3.3(a).

(b)    Assuming receipt of all approvals, authorizations, consents or waiting
period expirations or terminations related to the required Consents described in
Section 3.3(a), the execution and delivery of this Agreement by each of the MPT
Parties does not, and the performance of this Agreement by each of the MPT
Parties and the consummation of the Transactions will not, (i) conflict with or
violate, in any material respect, the limited liability company agreement,
certificate of incorporation or by-laws or other comparable organizational
documents, in each case as currently in effect, of each of the MPT Parties,
(ii) conflict with, violate or result in a loss of rights or trigger new
obligations under any Orders applicable to the MPT Parties or by or to which any
of their respective properties or assets is bound or subject, or (iii) result in
any breach of, or constitute a default (or an event that with notice or lapse of
time or both would constitute a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, any material contract
or permit to which any MPT Party is a party or by or to which the MPT Parties or
any of their respective properties or assets is bound or subject, except in the
case of clauses (ii) and (iii) above, for such conflicts, violations, breaches,
defaults or rights that would not reasonably be expected to have an MPT Material
Adverse Effect.

3.4.    Litigation. There is no Litigation, action, suit, proceeding, claim,
arbitration or investigation pending or, to the actual knowledge of the MPT
Parties, threatened in writing against any of the MPT Parties, nor are any of
the MPT Parties subject to any outstanding order, writ, judgment, injunction or
decree, in either case, which would (a) prevent, hinder or materially delay the
consummation of the Transactions or (b) otherwise prevent, hinder or materially
delay performance by any of the MPT Parties of any of their material obligations
under this Agreement.

 

-15-



--------------------------------------------------------------------------------

3.5.    No Brokers. No Person is or will become entitled, by reason of any
agreement or arrangement entered into or made by or on behalf of the MPT Parties
or their Affiliates, to receive any commission, brokerage, finder’s fee or other
similar compensation from the the MPT Parties or their Affiliates in connection
with the consummation of the Transactions.

3.6.    Absence of Conduct; Undisclosed Liabilities. The MPT Parties have not
(a) engaged in any business activities or conducted any operations other than in
connection with the Transactions or (b) incurred any liabilities other than in
connection with its formation and the Transactions.

3.7.    Financing.

(a)    Each of the MPT Parties affirms that it is not a condition to the Closing
or to any of its other obligations under this Agreement or its obligations under
the Master Agreement that the MPT Parties or their Affiliates obtain financing
for or related to any of the Transactions or the transactions contemplated under
the Master Agreement. The MPT Parties have delivered (or caused to be delivered)
to the Sellers true, correct and complete copies of an executed debt commitment
letter, dated as of the date hereof, among MPT and the Financing Sources and all
contracts, fee letters, engagement letters and other arrangements associated
therewith (provided, that provisions in the fee or engagement letter relating
solely to fees and economic terms (other than covenants) agreed to by the
parties thereto may be redacted (none of which redacted provisions could
adversely affect the availability, conditionality, enforceability, termination
or aggregate principal amount of the Debt Financing (as defined below) at the
Closing or the closing of the transactions contemplated under the Master
Agreement); provided, further, that prior to execution of this Agreement, the
MPT Parties shall have advised the Sellers in writing of the maximum amount of
fees and expenses (including original issue discount) payable by MPT, the MPT
Parties or their respective Affiliates under such commitment letter(s), fee
letter(s) and engagement letter(s)) (such commitment letter(s) and related term
sheets, including all exhibits, schedules and annexes, and each such fee letter
and engagement letter, collectively, the “Debt Commitment Letter”) to provide,
subject to the terms and conditions therein, debt financing in the aggregate
amount set forth therein for the purpose of funding the Transactions and the
transactions contemplated under the Master Agreement (the “Debt Financing”).
Prior to the date of this Agreement, the Debt Commitment Letter has not been
amended, supplemented or modified, and as of the date hereof, no provision
thereof has been waived, and no such amendment, restatement, supplement,
modification or waiver is contemplated or pending, and the obligations and
commitments contained in such Debt Commitment Letter have not been withdrawn,
terminated or rescinded in any respect, and no such withdrawal, termination or
rescission is contemplated. The MPT Parties have fully paid (or caused to be
paid) any and all commitment fees or other fees in connection with the Debt
Commitment Letter that are payable on or prior to the date of this Agreement.
Assuming the conditions set forth in Sections 6.1 and 6.2 are satisfied at
Closing, the net proceeds contemplated to be provided on the Closing Date under
the Debt Commitment Letter will, together with immediately available funds of
MPT and the MPT Parties at the Closing, credit facility borrowings, and debt and
equity security issuance proceeds, in the aggregate be sufficient

 

-16-



--------------------------------------------------------------------------------

for the MPT Parties and their Affiliates to pay all amounts required to be paid
in connection with the consummation of the Transactions and the transactions
contemplated under the Master Agreement, and to pay all related fees and
expenses. The Debt Commitment Letter is in full force and effect as of the date
of this Agreement. The Debt Commitment Letter constitutes the legal, valid and
binding obligation of the parties thereto (other than the Financing Sources)
and, to the knowledge of the MPT Parties, the Financing Sources. As of the date
hereof, no event has occurred which, with or without notice, lapse of time or
both, would or would reasonably be expected to constitute a default, violation
or breach under the Debt Commitment Letter on the part of MPT or the MPT Parties
or, to the knowledge of the MPT Parties, any other parties thereto. The Debt
Commitment Letter delivered to the Sellers contains all of the conditions
precedent (none of which have been redacted) to the obligations of the parties
thereunder to fund the Debt Financing contemplated by the Debt Commitment Letter
to be funded on the Closing Date. There are no side letters or other agreements,
contracts or arrangements to which MPT or the MPT Parties or any of their
respective Affiliates is a party related to the funding or investing, as
applicable, of the Debt Financing other than as expressly set forth in the Debt
Commitment Letter furnished to the Sellers pursuant to this Section 3.7(a). As
of the date hereof, the MPT Parties do not have any reason to believe that
(i) any party thereto will be unable to satisfy on a timely basis any term of
the Debt Commitment Letter, (ii) any of the conditions to the Debt Financing
will not be satisfied or (iii) the full amount of the Debt Financing will not be
available to MPT or the MPT Parties and their Affiliates on the Closing Date,
and the MPT Parties are not aware of the existence of any fact or event as of
the date hereof that would be expected to cause such conditions to the Debt
Financing not to be satisfied or the full amount of the Debt Financing not be
available and either the Closing or the closing of the transactions contemplated
under the Master Agreement not to occur.

(b)    The MPT Parties have delivered to the IASIS Parties a true, correct and
complete copy of the executed the Master Agreement. There are no commitment fees
or other fees payable under the Master Agreement on or prior to the Effective
Date. The Master Agreement is in full force and effect as of the date of this
Agreement.

4.    PRE-CLOSING COVENANTS.

4.1.    Conduct of Business Prior to Closing. Except as expressly provided,
permitted, required or contemplated herein or in the Merger Agreement, as
required in order for the IASIS Parties to comply with their obligations under
the Merger Agreement, as set forth on Schedule 4.1, or as required by contract
in effect on the date hereof or by Law, or as consented to in writing by the MPT
Parties, during the period commencing on the date of this Agreement and ending
at the Closing Date or the earlier termination of this Agreement, each Seller
shall use commercially reasonable efforts to act and carry on its business in
all material respects in the Ordinary Course of Business and none of the Sellers
shall, directly or indirectly, do any of the following without the prior written
consent of the MPT Parties (which consent shall not be unreasonably withheld,
conditioned or delayed):

(a)    sell, transfer, convey, or assign any of the Owned Real Property or the
Acquired Assets to any Person other than the MPT Parties or their Affiliates;

 

-17-



--------------------------------------------------------------------------------

(b)    make or revoke any Tax election related to or affecting the Owned Real
Property or the Acquired Assets other than in the Ordinary Course of Business;

(c)    intentionally create or consent to any Encumbrance, other than Permitted
Encumbrances and those presently in existence, upon any of the Owned Real
Property or the Acquired Assets;

(d)    except as otherwise expressly permitted herein, enter into, agree to
enter into, terminate or materially modify any Tenant Lease or Collateral Lease,
other than new Tenant Leases or Collateral Leases for annual payments of less
than $150,000 and renewals of existing leases (including renewals of existing
Tenant Leases and Collateral Leases); or

(e)    enter into any executory agreement, commitment or undertaking, whether in
writing or otherwise, to do any of the activities prohibited by the foregoing
provision, or permit any of its directors, officers, partners, or Person or
group of Persons possessing and/or exercising similar authority to authorize the
taking of, any action prohibited by the foregoing provisions.

4.2.    Repayment of Indebtedness and Release of Encumbrances. Immediately after
the closing under the Merger Agreement, which shall occur immediately following
(and on the same Business Day as) the Closing under this Agreement, the IASIS
Parties shall cause the repayment or release of all mortgage loans or other
borrowings secured by any of the Owned Real Property or Acquired Assets, or
interests therein, including any defeasance or penalty payments thereon, if
applicable.

4.3.    Insurance. The IASIS Parties will keep in full force and effect in all
material respects all existing Insurance Policies relating to the Owned Real
Property and Acquired Assets, which are presently in effect, subject to the
continuing availability of such insurance coverages on reasonable terms and
conditions.

4.4.    Damage or Destruction or Condemnation of Acquired Assets.

(a)    If, prior to the Closing Date, any Owned Real Property is damaged or
destroyed by a fire or other casualty event, then the parties hereto shall still
be obligated to close the purchase of the applicable Owned Real Property in
accordance with this Agreement; provided, that any insurance proceeds received
by the applicable Seller prior to the Closing be held and utilized for the
restoration of such Owned Real Property in the Ordinary Course of Business and
subject to the terms, conditions and restrictions under the Credit Facilities
(solely with respect to any disbursement or similar funding mechanics required
by the lenders under the Credit Facilities), the Merger Agreement and subject to
the requirements and restrictions of applicable Laws and, following the receipt
of such proceeds, such Seller shall commence the restoration of such Owned Real
Property in the Ordinary Course of Business and subject to the terms, conditions
and restrictions under the Credit Facilities (solely with respect to any
disbursement or similar funding mechanics required by the lenders under the
Credit Facilities) and the Merger Agreement and subject to the requirements and
restrictions of applicable Laws.

(b)    If, prior to the Closing Date, all or any portion of a particular Owned
Real Property is taken by, or made subject to, condemnation, eminent domain or
other governmental

 

-18-



--------------------------------------------------------------------------------

acquisition proceedings, then the parties hereto shall still be obligated to
close the purchase of the applicable Owned Real Property in accordance with this
Agreement; provided, that, any award or portion thereof which is received by the
applicable Seller prior to the Closing shall be held and utilized for the
restoration of such Owned Real Property, to the extent such restoration is
commercially practicable given the nature of such condemnation, eminent domain
or similar proceeding, in the Ordinary Course of Business and subject to the
terms, conditions and restrictions under the Credit Facilities (solely with
respect to any disbursement or similar funding mechanics required by the lenders
under the Credit Facilities), the Merger Agreement and subject to the
requirements and restrictions of applicable Laws and, following the receipt of
such award or portion thereof, such Seller shall, to the extent such restoration
is commercially practicable given the nature of such condemnation, eminent
domain or similar proceeding, commence the restoration of such Owned Real
Property in the Ordinary Course of Business and subject to the terms, conditions
and restrictions under the Credit Facilities (solely with respect to any
disbursement or similar funding mechanics required by the lenders under the
Credit Facilities) and the Merger Agreement and subject to the requirements and
restrictions of applicable Laws.

5.    ADDITIONAL AGREEMENTS.

5.1.    Access to Information.

(a)    Subject to the terms of the Confidentiality Agreement, this Agreement and
applicable Laws, during the period from the date of this Agreement through the
earlier of the Closing Date and the date on which this Agreement is terminated
in accordance with Article VII, the IASIS Parties shall permit the MPT Parties
and their advisors, lenders, accountants, attorneys and authorized
representatives to have reasonable access, during regular business hours and
upon reasonable notice, to the offices, facilities, assets, properties, certain
management-level employees, books and records of the IASIS Parties, and shall
furnish, or cause to be furnished, to the MPT Parties, such financial, tax and
operating data and other information with respect to such entities and their
respective offices, facilities, assets, properties, employees, businesses and
operations as the MPT Parties shall from time to time reasonably request. All
access and investigation pursuant to this Section 5.1 shall be coordinated
through IASIS’s Chief Financial Officer and shall be conducted at the MPT
Parties’ expense and in such a manner as not to interfere with the normal
operations of the businesses of IASIS and the Sellers. Notwithstanding anything
to the contrary contained herein or otherwise, neither IASIS nor any of the
Sellers shall be required to provide access to or to disclose information where
such access or disclosure would violate or prejudice the rights of its
customers, jeopardize the attorney-client privilege or other immunity or
contravene any Law or any binding agreement entered into prior to the date of
this Agreement; provided, however, that the IASIS Parties will notify the MPT
Parties in reasonable detail of the circumstances giving rise to any non-access
or non-disclosure pursuant to the foregoing and to permit access or disclosure,
to the extent possible, in a manner consistent with privilege or other immunity
or applicable Law or Contract. Notwithstanding anything to the contrary
contained herein or otherwise, prior to the Closing, without the prior written
consent of the IASIS Parties, the MPT Parties shall not contact any vendor,
customer, physician or other healthcare provider of the IASIS Parties without
the written consent of the IASIS Parties, other than any such contact not
involving the transactions contemplated by this Agreement and the other
Transaction Documents, and provided that IASIS shall have the right to have a
representative present during any such contact in the event that its consent is
required and it consents to such contact.

 

-19-



--------------------------------------------------------------------------------

(b)    The MPT Parties and their Representatives (including their designated
engineer, architects, surveyors and/or consultants) may, upon reasonable notice
and during times mutually convenient to the MPT Parties and senior management of
the IASIS Parties enter into and upon all or any portion of the Owned Real
Property in order to investigate and assess, as reasonably necessary or
appropriate, any change to the condition (including the structural and
environmental condition) of the Owned Real Property occurring after the date
hereof; provided, however, that the MPT Parties shall indemnify, defend and hold
harmless the IASIS Parties from and against any and all loss, cost, expense
and/or liability of any kind or nature incurred by the IASIS Parties as the
result of any such investigation and/or assessment and provided further that, in
no event shall the MPT Parties and/or their Representatives undertake any
intrusive testing of any kind without the prior written consent of the IASIS
Parties and the MPT Parties and their Representatives shall comply with all
applicable IASIS policies and procedures regarding compliance with HIPAA,
patient safety, and Facility access, and further provided, that the IASIS
Parties shall have the right to accompany the MPT Parties during any such
access. Each of the IASIS Parties shall cooperate with the MPT Parties and their
Representatives in conducting such investigation, and shall allow the MPT
Parties and their Representatives reasonable access to the Owned Real Property,
the Facilities and the other assets and properties of the Sellers.

(c)    The parties shall hold, and shall cause their respective Affiliates,
advisors, accountants, attorneys and representatives to hold, any non-public
information so provided to one another in connection with the transactions
contemplated by this Agreement in confidence in accordance with the provisions
of this Agreement and the Confidentiality Agreement.

5.2.    Third Party Consents; Regulatory Approvals; Solvency Opinion.

(a)    Subject to the terms and conditions of this Agreement, including
Section 5.2(b) below, each of the Parties hereto will use reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary, proper or advisable under this Agreement
and applicable laws and regulations to consummate the Transactions as soon as
practicable after the date hereof, including (i) preparing and filing, in
consultation with the other party and as promptly as practicable and advisable
after the date hereof, all documentation to effect all material applications,
notices, petitions and filings and to obtain as promptly as reasonably
practicable all material Consents necessary to be obtained from any third party
and/or any Governmental Body in order to consummate the Transactions and
(ii) taking all reasonable steps as may be necessary, proper or advisable to
obtain all such material Consents.

(b)    Subject to the terms and conditions of this Agreement, the IASIS Parties
shall use reasonable best efforts to obtain and deliver to the MPT Parties
consents of the applicable landlord counterparties to the collateral assignments
to MPT or its Affiliates of the Collateral Leases set forth on Schedule 5.2(b),
in a commercially customary form (the “Collateral Assignments”). Notwithstanding
anything in the foregoing or anything in this Agreement to the contrary,
reasonable best efforts shall not include or be deemed to include, and the IASIS
Parties shall not be obligated (i) to pay any fees or payments to third parties
in

 

-20-



--------------------------------------------------------------------------------

connection with pursuing or obtaining any Collateral Assignment or any other
Consent, (ii) to pay any costs or expenses of any third party resulting from the
process of obtaining any Collateral Assignment or any other Consent, or (iii) to
make or agree to any waiver, amendment, modification or other changes to any
Collateral Leases or any other Contracts in order to obtain any Collateral
Assignment or other Consent. Without limiting anything in the foregoing, the MPT
Parties acknowledge that the Collateral Assignments may not be obtained by
Closing and the IASIS Parties shall not have any liability to the MPT Parties
arising out of or relating to the failure to obtain any such Collateral
Assignments provided the IASIS Parties have complied with their obligations
under this Section 5.2(b).

(c)    The IASIS Parties shall use commercially reasonable efforts to obtain at
or prior to the Closing the Updated Solvency Opinion. The Updated Solvency
Opinion, if obtained, will be obtained at the sole cost and expense of the IASIS
Parties; it being acknowledged that the cost and expense of the Updated Solvency
Opinion may be subject to a separate agreement between IASIS and Steward under
the Merger Agreement. The IASIS Parties shall use commercially reasonable
efforts to cause the issuer of the Updated Solvency Opinion to provide a
reliance letter to the MPT Parties allowing the MPT Parties to rely on such
Updated Solvency Opinion and, subject to obtaining such reliance letter from the
issuer of the Updated Solvency Opinion, the IASIS Parties shall deliver (or
cause to be delivered) to the MPT Parties a copy of the Updated Solvency
Opinion.

5.3.    Confidentiality. The IASIS Parties and the MPT Parties shall adhere to
the terms and conditions of the Confidentiality Agreement; provided, however,
that notwithstanding anything in the Confidentiality Agreement to the contrary,
the terms of the Confidentiality Agreement shall not prohibit MPT or any MPT
Party from (i) disclosing any Evaluation Material (as defined in the
Confidentiality Agreement) or the fact that discussions or negotiations are
taking (or have taken place) concerning the Transactions to (A) prospective
investors in connection with a private or public placement of securities being
placed in connection with the Transaction or (B) any person to which disclosure
is required by state or federal securities laws, or (ii) issuing a press release
in accordance with the terms of Section 5.7 below, provided, that, in the case
of clause (i)(A) above, prior to such disclosure the MPT Parties receive written
assurances or written confirmation that any such parties to whom such
information is delivered agree to keep such information confidential.

5.4.    Exclusivity.

(a)    From the date of this Agreement until the Closing or, if earlier, the
termination of this Agreement pursuant to Article VII, the IASIS Parties will
not, and will direct each of their Company Representatives not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage or knowingly facilitate
any inquiries or the making of any proposals or offers from any Person (other
than the MPT Parties and their Representatives) concerning an Acquisition
Proposal relating to the Owned Real Property, (ii) participate in any way in any
discussion (other than to provide notice as to the existence of these
provisions) or negotiation with, or provide any confidential or non-public
information to, or otherwise assist or facilitate, any Person in connection with
or relating to any Acquisition Proposal relating to the Owned Real Property,
(iii) approve or recommend, or propose to approve or recommend, whether publicly
or to any director or equityholder, any Acquisition Proposal relating to the
Owned Real Property, or

 

-21-



--------------------------------------------------------------------------------

(iv) approve or recommend, or propose to approve or recommend, or execute or
enter into, any letter of intent, agreement in principal, merger agreement
(other than the Merger Agreement), acquisition agreement, option agreement or
other similar Contract related to any Acquisition Proposal relating to the Owned
Real Property, or propose, whether publicly or to any director or equityholder,
or agree to do any of the foregoing related to any such Acquisition Proposal.

(b)    From the date of this Agreement until the Closing or, if earlier, the
termination of this Agreement pursuant to Article VII, the IASIS Parties will,
and will direct each Company Representative to, immediately cease and terminate
any existing agreements, discussions, negotiations or other communications with
any third party with respect to any Acquisition Proposal relating to the Owned
Real Property, including terminating any such Person’s access to any data room.

(c)    The IASIS Parties represent, warrant and covenant that each has the legal
right to terminate or suspend any agreements, discussions, negotiations or other
communications regarding an Acquisition Proposal relating to the Owned Real
Property pending as of the date hereof.

5.5.    Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time, at the request of any party hereto and at the
expense of the party so requesting, each other party shall execute and deliver
to such requesting party such documents and take such other action as such
requesting party may reasonably request in order to consummate the Transactions.

5.6.    Reasonable Best Efforts/Cooperation.

(a)    Subject to and without limitation of Section 5.2, from and after the date
of this Agreement, and through the earlier of the Closing Date and the date on
which this Agreement is terminated in accordance with Article VII, each of the
parties hereto shall use its respective reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the Transactions as promptly as practicable, including satisfaction,
but not waiver, of the conditions to Closing set forth in Article VI. The
parties hereto shall not willfully take any action that would reasonably be
expected to have the effect of delaying, impairing or impeding the consummation
of the Transactions.

(b)    Without limiting the generality of the foregoing, the IASIS Parties, on
the one hand, and the MPT Parties, on the other hand, shall each use reasonable
best efforts to (i) furnish to the other such necessary information and
reasonable assistance as the other party may reasonably request in connection
with the foregoing, (ii) cooperate with each other in connection with any filing
or submission or obtaining any Consent and in connection with any investigation
or other inquiry, including any proceeding initiated by a Governmental Body or a
private party, (iii) keep the other party reasonably informed of any
communication received or given in connection with any proceeding by a
Governmental Body or a private party, in each case, regarding the Transactions
and (iv) permit the other party to review any communication given by it, and
consult with each other in advance of any meeting, in connection with any
proceeding by a Governmental Body or a private party, with any other Person and,
to the extent permitted by such other Person, give the other party the
opportunity to attend and participate in such meetings and conferences.

 

-22-



--------------------------------------------------------------------------------

5.7.    Public Statements. Except as required by applicable Law or the rules and
regulations of any stock exchange upon which the IASIS Parties, the Buyers or
any of their respective Affiliates’ securities are traded, in which event the
Parties shall consult with each other in advance and provide the non-disclosing
party a reasonable opportunity to review and comment on any such disclosure, no
press release or other public announcement, statement or comment in response to
any inquiry relating to the Transactions shall be issued, made or permitted to
be issued or made by any party to this Agreement or any of its Affiliates or
representatives without the prior written consent of the other parties hereto;
provided, however, that any Affiliate of an Eligible Holder may disclose the
Transactions and any material term hereof to its investors and potential
investors in the ordinary course of business. For the avoidance of doubt,
nothing herein shall restrict the Buyers, the IASIS Parties and the Financing
Sources from making customary announcements and communications in connection
with the arrangement and syndication of the Debt Financing.

5.8.    Debt Financing Cooperation.

(a)    

(i)    Each of the MPT Parties shall use its respective reasonable best efforts
(and shall cause MPT and its Affiliates to use its reasonable best efforts) to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to arrange, obtain and consummate the Debt
Financing on the terms and conditions (including the flex provisions in any
related fee letter) described in the Debt Commitment Letter or on other terms
that are (1) acceptable to the Debt Financing Sources and (2) not materially
less favorable, taken as a whole, to the MPT Parties or MPT, no later than the
Closing Date, and shall not permit any amendment, supplement or modification to
be made to, or any waiver of any provision under, or any replacement of, the
Debt Commitment Letter if such amendment, modification, supplement, waiver or
replacement would (A) reduce (or would reasonably be expected to have the effect
of reducing) the aggregate amount of the Debt Financing (including by increasing
the amount of fees to be paid or original issue discount), including pursuant to
the terms of any automatic reduction thereof, except to the extent that such
reduction is in respect of alternative sources of funding secured by the MPT
Parties in the form of credit facility borrowings, cash on the balance sheet (to
the extent not funded by revolver borrowings under MPT’s existing credit
facility), proceeds of asset sales and/or debt or equity security issuance
proceeds; provided, however, that (x) any such credit facility borrowings and
alternative sources shall not (I) reduce the aggregate amount of the Debt
Financing such that the aggregate funds that would be available to MPT, the MPT
Parties and their Affiliates on the Closing Date would not be sufficient to
provide the funds required to be funded on the Closing Date in connection with
the consummation of the Transactions, the transactions contemplated under the
Master Agreement, and to pay all related fees and expenses, (II) be subject to
any conditions precedent or contingencies to the funding on the Closing Date
more onerous than the conditions precedent and contingencies to the Debt
Financing as set forth in the Debt Commitment Letter on the date of this
Agreement or (III) otherwise contain provisions that would reasonably be
expected to (a) delay or make less likely the funding of the amounts required to
be paid in connection with

 

-23-



--------------------------------------------------------------------------------

the consummation of the Transactions, the transactions contemplated under the
Master Agreement, and to pay all related fees and expenses on the Closing Date
or otherwise prevent, delay or impair the Transactions contemplated by this
Agreement or the transactions contemplated by the Master Agreement in any
material respect or (b) adversely affect the ability of MPT, the MPT Parties and
their Affiliates to timely consummate the Transactions contemplated hereby or
the transactions contemplated under the Master Agreement; and (y) the proceeds
of any such credit facility borrowings or debt or alternative sources shall be
held solely for application to the amounts required to be paid in connection
with the consummation of the Transactions and the transactions contemplated
under the Master Agreement and the payment of all related fees and expenses
(collectively, the “Bridge Reduction Conditions”); (B) impose new or additional
conditions or contingencies or otherwise expand, amend or modify any of the
conditions to the Debt Financing if such conditions or contingencies would
reasonably be expected to materially delay or prevent the Closing or the closing
of the transactions contemplated under the Master Agreement, to make either the
Closing or the closing of the transactions contemplated under the Master
Agreement materially less likely to occur or to adversely affect MPT’s, the MPT
Parties’ or their Affiliates’ ability to enforce their rights against another
party to the Debt Commitment Letter; or (C) otherwise expand, amend or modify
any other provision of the Debt Commitment Letter in a manner that would
reasonably be expected to materially delay or prevent either the Closing or the
closing of the transactions contemplated under the Master Agreement, to make
either the Closing or the closing of the transactions contemplated under the
Master Agreement materially less likely to occur or to adversely affect MPT’s or
the MPT Parties’ ability to enforce their rights against another party to the
Debt Commitment Letter (each of the foregoing, a “Prohibited Amendment”);
provided however, that, for the avoidance of doubt, MPT may amend or amend and
restate the Debt Commitment Letter solely to add additional arrangers,
bookrunners and agents and in any manner that would not constitute a Prohibited
Amendment. The MPT Parties shall promptly deliver to the IASIS Parties copies of
any amendment, supplement, modification, waiver or replacement of the Debt
Commitment Letter. For purposes of this Agreement, references to “Debt
Financing” shall include the financing contemplated by the Debt Commitment
Letter as permitted or required, as the case may be, to be amended,
supplemented, modified, waived or replaced by Section 5.8(a) and references to
“Debt Commitment Letter” shall include such documents as permitted, or required,
as the case may be, to be amended, supplemented, modified, waived or replaced by
this Section 5.8(a).

(ii)    Each of the MPT Parties shall use its reasonable best efforts (and shall
cause MPT to use its reasonable best efforts) (A) to maintain in full force and
effect the Debt Commitment Letter until consummation of the transactions
contemplated by this Agreement or, subject to the Bridge Reduction Conditions,
the securing of alternative sources of funding including but not limited to cash
on hand and available funds under any revolving credit facilities to consummate
the Transactions and the transactions contemplated under the Master Agreement,
(B) to negotiate and enter into definitive agreements with respect to the Debt
Commitment Letter on the terms and conditions (including the flex provisions
applicable thereto) contained in the Debt Commitment Letter (or on terms that,
taken as a whole, are not materially less favorable to MPT or the MPT Parties
than the terms and conditions (including the flex provisions) in the Debt
Commitment Letter); provided that in no event may any such definitive agreement
contain any term or condition that would not be permitted under
Section 5.8(a)(i) if it were an amendment, supplement, modification, waiver of
any provision, or replacement of the

 

-24-



--------------------------------------------------------------------------------

Debt Commitment Letter, (C) to satisfy on a timely basis (or obtain the waiver
of) all of the conditions and covenants applicable to MPT or the MPT Parties in
the Debt Commitment Letter and such definitive agreements with respect thereto
(other than any condition where the failure to be so satisfied is a direct
result of the IASIS Parties’ failure to furnish information described in
Section 5.8(b)) and, if all of the conditions in Sections 6.1 and 6.2 have been
or as of the Closing will be satisfied or waived, to consummate the Debt
Financing at or prior to the Closing including, if all of the conditions to
funding in the Debt Commitment Letter have been satisfied, by enforcing its
rights under the Debt Commitment Letter to cause the Financing Sources, lenders
and other Persons committing to provide the Debt Financing to comply with their
obligations under the Debt Commitment Letter and definitive financing agreements
for the Debt Financing and to fund such Debt Financing at Closing (for the
purpose of funding the Transactions and the transactions contemplated by the
Master Agreement); provided, however, that notwithstanding anything to the
contrary in this Section 5.8 or otherwise in this Agreement, the MPT Parties
shall not have any obligation to undertake or threaten to undertake any
enforcement action against the Financing Sources, and (D) to comply with its
obligations under the Debt Commitment Letter and the definitive financing
agreements for the Debt Financing. The MPT Parties shall keep the IASIS Parties
reasonably informed and in reasonable detail of any material and adverse
activity concerning the Debt Financing (including the status thereof). The MPT
Parties shall provide (or cause to be provided) to the IASIS Parties information
and documentation as shall be reasonably requested by the IASIS Parties for
purposes of monitoring the progress of the financing activities. Without
limiting the generality of the foregoing, the MPT Parties shall give the IASIS
Parties prompt written notice (and, in any event, within five (5) Business Days)
of (1) the termination or expiration of the Debt Commitment Letter or definitive
agreements related to the Debt Financing, (2) the receipt of any written notice
or other written communication, in each case from any Financing Source with
respect to any breach, default, termination or repudiation by any party to the
Debt Commitment Letter or definitive agreements related to the Debt Financing or
of any provisions of the Debt Commitment Letter or definitive agreements related
to the Debt Financing contemplated by the Debt Commitment Letter (3) the
existence of any material dispute or other material disagreement between or
among any parties to the Debt Commitment Letter or definitive agreements related
to the Debt Financing (excluding, in each case, negotiations in the ordinary
course relating to the Debt Financing) with respect to the obligation to fund
the Debt Financing or the amount of the Debt Financing to be funded at Closing,
and (4) any good faith determination by the MPT Parties that MPT likely will not
be able to obtain the Debt Financing in all material respects on the terms and
conditions or in the manner contemplated by any of the Debt Commitment Letter or
definitive agreements related to the Debt Financing. Without limiting the
foregoing, as soon as reasonably practicable, but in any event within three
(3) Business Days of the date the IASIS Parties deliver to the MPT Parties a
written request therefor, the MPT Parties shall provide (or cause to be
provided) to the IASIS Parties and their representatives any and all information
reasonably requested by the IASIS Parties relating to any circumstances referred
to in clause (1), (2), (3) or (4) of the immediately preceding sentence.

(iii)    If any portion of the Debt Financing becomes unavailable on the terms
and conditions (including any flex provisions applicable thereto) contemplated
in the Debt Commitment Letter, each of the MPT Parties shall (and shall cause
MPT and its Affiliates to) use their respective reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to arrange to obtain alternative

 

-25-



--------------------------------------------------------------------------------

financing on terms, taken as a whole, no less favorable in any material respect
to MPT or the MPT Parties than the Debt Financing from alternative sources in an
amount sufficient, when added to the portion of the Debt Financing that is
available, to consummate the transactions contemplated by this Agreement and as
contemplated under the Master Agreement and to pay all related fees and expenses
(“Alternative Financing”) as promptly as practicable following the occurrence of
such event and to obtain and provide the IASIS Parties with a copy of, the new
financing commitment that provides for such Alternative Financing (the
“Alternative Financing Commitment Letter”). As applicable, references in this
Agreement (i) to Debt Financing shall include Alternative Financing and (ii) to
any Debt Commitment Letter shall include the Alternative Financing Commitment
Letter.

(iv)    If the Debt Commitment Letter is replaced, amended, supplemented or
modified, including as a result of obtaining Alternative Financing, or if the
MPT Parties (or MPT) substitute other debt financing for all or any portion of
the Debt Financing in accordance with this Section 5.8(a), each of the MPT
Parties shall comply with its obligations under this Agreement, including this
Section 5.8(a), with respect to the Debt Commitment Letter as so replaced,
amended, supplemented or modified to the same extent that the MPT Parties were
obligated to comply prior to the date the Debt Commitment Letter was so
replaced, amended, supplemented or modified.

(v)    The MPT Parties acknowledge and agree that the obtaining of the Debt
Financing, or any Alternative Financing, is not a condition to Closing or to any
of its other obligations under this Agreement (or to the closing and funding of
the transactions contemplated under the Master Agreement).

(b)    Prior to the Closing Date, the IASIS Parties shall use their reasonable
best efforts to provide to the MPT Parties, and shall use its reasonable best
efforts to cause its representatives, including legal and accounting
representatives, to provide, in each case at the MPT Parties’ sole expense, such
cooperation as may be reasonably requested by the MPT Parties, including using
reasonable best efforts (in each case, to the extent customary in connection
with the arrangement of the Debt Financing on terms contemplated by the Debt
Commitment Letter delivered on or prior to the date hereof (or any replacement
thereof for a financing of the type contemplated to be incurred under the Debt
Commitment Letter delivered on or prior to the date hereof)) to (i) furnish to
the MPT Parties such financial and other pertinent information regarding the
IASIS Parties as may be reasonably requested by the MPT Parties (provided, that
in connection with the foregoing clause, the IASIS Parties (x) shall only be
obligated to deliver such financial statements and information to the extent
they may be reasonably obtained from the books and records of IASIS and its
Subsidiaries without undue effort or expense and (y) shall not be obligated to
deliver any pro forma financial information), (ii) prior to the end of the
Marketing Period, participate in a reasonable number of meetings and
presentations with prospective lenders and investors, and sessions with the
ratings agencies contemplated by the Debt Commitment Letter delivered on or
prior to the date hereof (or any replacement thereof for a financing of the type
contemplated to be incurred under the Debt Commitment Letter delivered on or
prior to the date hereof), in each case upon reasonable notice and at mutually
agreeable dates and times in connection with the Debt Financing; (iii) prior to
the end of the Marketing Period, reasonably assist the MPT Parties, MPT and the
Financing Sources in their preparation of (A) any bank information memoranda
(including the delivery of

 

-26-



--------------------------------------------------------------------------------

customary authorization and representation letters to the extent contemplated by
the Debt Commitment Letter delivered on or prior to the date hereof (or any
replacement thereof for a financing of the type contemplated to be incurred
under the Debt Commitment Letter delivered on or prior to the date hereof);
provided that such authorization and representation letters shall relate solely
to information with respect to the IASIS Parties included in the related
marketing materials) and related lender presentations and (B) materials for
rating agency presentations; and (iv) prior to the end of the Marketing Period,
reasonably cooperate with the marketing efforts of the MPT Parties, MPT and
their Financing Sources with respect to the Debt Financing, in each case, to the
extent customarily requested in connection with financings of the type
contemplated to be incurred under the Debt Commitment Letter delivered on or
prior to the date hereof (or any replacement thereof for a financing of the type
contemplated to be incurred under the Debt Commitment Letter delivered on or
prior to the date hereof). Notwithstanding the foregoing, (A) such requested
cooperation shall not (i) unreasonably interfere with the business or operations
of IASIS or its Subsidiaries, (ii) cause significant competitive harm to IASIS
or its Subsidiaries if the transactions contemplated by this Agreement are not
consummated or (iii) result in the material contravention of, or that could
reasonably be expected to result in a material violation or breach of, or a
default under, any Laws or under any Material Contract to which IASIS or any
Subsidiary is a party in effect, (B) nothing in this Section 5.8(b) shall
require cooperation to the extent that it would (y) cause any condition to the
Closing set forth in Article 6 to not be satisfied or (z) cause any breach of
this Agreement or the Merger Agreement, (C) neither IASIS nor any of its
Subsidiaries shall be required to (1) pay any commitment or other similar fee
prior to the Effective Time, (2) incur or assume any liability in connection
with the financings contemplated by the Debt Commitment Letter delivered on or
prior to the date hereof (or any replacement thereof for a financing of the type
contemplated to be incurred under the Debt Commitment Letter delivered on or
prior to the date hereof) or the Debt Financing prior to the Effective Time,
(3) deliver or obtain auditor comfort letters or opinions of internal or
external counsel, (4) provide access to or disclose information where the IASIS
Parties determine that such access or disclosure could jeopardize the
attorney-client privilege or contravene any Law or Contract, (5) deliver any
audited financial statements to the extent not already available to the IASIS
Parties, (6) require the IASIS Parties to prepare separate consolidating
financial statements for IASIS or any Subsidiary of IASIS, or (7) waive or amend
any terms of this Agreement or any other Contract to which IASIS or its
Subsidiaries is party, (D) none of the directors of IASIS or its Subsidiaries,
acting in such capacity, shall be required to execute, deliver or enter into or
perform any agreement, document or instrument with respect to the Debt Financing
or adopt any resolutions approving the agreements, documents and instruments
pursuant to which the Debt Financing is obtained and (E) neither IASIS nor its
Subsidiaries or their respective directors, officers or employees shall be
required to execute, deliver or enter into, or perform any agreement, document
or instrument (other than the authorization and representation letters
contemplated above), including any definitive agreements with respect to the
Debt Financing that is not contingent upon the Effective Time or that would be
effective prior to the Effective Time and the directors and managers of IASIS’
Subsidiaries shall not be required to adopt resolutions approving the
agreements, documents and instruments pursuant to which the Debt Financing is
obtained, in each case which are effective prior to the Effective Time.
Notwithstanding anything to the contrary, the IASIS parties shall be deemed to
have complied with this Section 5.8(b) for all purposes of this Agreement
(including Article 6 and Article 7) unless the Debt Financing has not been
obtained primarily as a result of the IASIS Parties’

 

-27-



--------------------------------------------------------------------------------

material breach of their obligations under this Section 5.8(b).    For the
avoidance of doubt, the parties hereto acknowledge and agree that the provisions
contained in this Section 5.8(b) represent the sole obligation of IASIS, its
Subsidiaries and their respective directors, officers or employees with respect
to cooperation in connection with the arrangement of the Debt Financing and no
other provision of this Agreement (including the Exhibits and Schedules hereto)
shall be deemed to expand or modify such obligations. The IASIS Parties hereby
consent to the use of its and the Subsidiaries’ logos in connection with the
Debt Financing contemplated by the Debt Commitment Letter; provided, that such
logos are used solely in a manner that is not intended to or reasonably likely
to harm or disparage IASIS or any of the Subsidiaries or the reputation or
goodwill of IASIS or any of the Subsidiaries.

(c)    None of IASIS or its Subsidiaries or their respective Affiliates or
representatives shall be required to (i) take any action that would subject any
such Person to actual or potential liability, (ii) bear any cost or expense or
to pay any commitment or other similar fee or make any other payment or
(iii) incur any other liability or provide or agree to provide any indemnity, in
each case in connection with the Debt Financing or their performance of their
respective obligations under this Section 5.8 and any information utilized in
connection therewith prior to the Closing. The MPT Parties shall promptly, upon
request by the IASIS Parties, reimburse the IASIS Parties for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees) incurred
by IASIS or any of the Subsidiaries in connection with the cooperation of IASIS
and the Subsidiaries contemplated by Section 5.8(b), provided, however, that the
IASIS Parties (and not the MPT Parties) shall be responsible for (A) fees
payable to existing legal, financial or other advisors of IASIS or its
Subsidiaries with respect to ordinary course services provided prior to the
Closing, (B) any ordinary course amounts payable to existing employees of or
consultants to IASIS or any of its Affiliates with respect to services provided
prior to the Closing and (C) any amounts that would have been incurred in
connection with the Transactions contemplated hereby regardless of the Debt
Financing. The MPT Parties shall indemnify, defend and hold harmless each of
IASIS and its Subsidiaries and Affiliates from and against any and all
liabilities, losses, damages, claims, costs, expenses, interest, awards
judgments and penalties (including reasonably attorney’s fees and expenses)
suffered or incurred by any of them in connection with the Debt Financing and
the performance of their respective obligations under this Section 5.8 and any
information used in connection therewith, except (i) with respect to any
historical information provided by IASIS or any of its Subsidiaries in writing
to be used in connection with the arrangement of the Debt Financing or (ii) to
the extent that any such losses, damages, claims, costs or expenses arise as a
result of the intentional and material misrepresentation or Fraud of IASIS or
its Subsidiaries.

5.9.    Master Agreement. The MPT Parties shall (and shall cause MPT and its
Affiliates to) use their respective reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate the transactions contemplated under the Master
Agreement on the terms and conditions described in the Master Agreement no later
than the Closing Date (as defined in the Merger Agreement). The MPT Parties
shall not (and shall cause MPT and its Affiliates not to) permit any amendment
or modification to be made to, or any waiver of any provision under, the Master
Agreement if such amendment, modification, or waiver would impose new or
additional conditions or contingencies or otherwise expand, amend or modify any
of the conditions in a manner that would reasonably be expected to prevent or
delay the closing under this Agreement or the closing under the Master
Agreement.

 

-28-



--------------------------------------------------------------------------------

5.10.    St. Joe’s Medical Center. IASIS covenants and agrees to cause SJ
Medical Center, LLC, within fifteen (15) Business Days of the Effective Date, to
execute a joinder to this Agreement pursuant to which (i) SJ Medical Center, LLC
shall be added to Schedule 1 of this Agreement and become a “Seller” for all
purposes of this Agreement and (ii) subject to and in accordance with the terms
and provisions of this Agreement, SJ Medical Center, LLC shall convey the
applicable Owned Real Property identified on Exhibit A to the MPT Parties for
the Individual Purchase Price set forth on Schedule 2 hereto. For all purposes
of this Agreement, including, without limitation, Section 6.2(c) below, the
failure to join SJ Medical Center, LLC as a “Seller” under this Agreement shall
constitute an IASIS Material Adverse Effect.

5.11.    Post-Signing Matters.

(a)    Following the Effective Date, the IASIS Parties shall reasonably
cooperate with the MPT Parties in the MPT Parties efforts (a) to obtain, review
and finalize the Title Commitments and Surveys for the Owned Real Property
identified on the property listing attached as Exhibit A and for which the same
have not been received or finalized as of the Effective Date; (b) to identify
any portions of the real property on Exhibit A (if any) that are owned in fee
simple by any of the Sellers but which are not otherwise included on Exhibit A
as of the Effective Date (whether one or more, if any, the “Additional Parcels”)
and, if any such Additional Parcels are identified, to add such Additional
Parcels to Exhibit A as “Owned Real Property” under this Agreement. If any such
Additional Parcels are identified, at the option of the MPT Parties and upon
written request to the IASIS Parties, the Parties will update Exhibit A to
include any such Additional Parcels on Exhibit A.

(b)    With respect to the four (4) parcels identified on Exhibit A with Tax
Parcel ID #049400-000-006500-00000-8, #053300-000-060300-00000-1,
049250-000-000100-00000-2, and 049250-000-000250-00000-5, each of which
constitute Unallocated Parcels (collectively, the “Optional Properties”), at any
time within thirty (30) days after the Effective Date, the MPT Parties shall
have the right to elect not to acquire the Optional Properties; it being
understood and agreed, however, if the MPT Parties elect not to acquire the
Optional Properties there shall be no reduction or adjustment of the Purchase
Price and, any price allocations with respect to the Optional Properties shall
be allocated or reallocated by the IASIS Parties in accordance with
Section 1.7(c).

6.    CONDITIONS TO OBLIGATION TO CLOSE; DELIVERABLES; CLOSING MATTERS.

6.1.    Conditions to the Obligations of Each Party to Effect the Transactions.
The respective obligations of the Parties to consummate the Transactions are
subject to the satisfaction or waiver in writing at or prior to the Closing of
each of the following conditions:

(a)    No Injunctions or Legal Prohibitions. No temporary restraining order,
preliminary or permanent injunction or other judgment, Order or decree issued by
a court of competent jurisdiction or other Governmental Authority which prevents
the consummation of the

 

-29-



--------------------------------------------------------------------------------

Transactions shall have been issued and remain in effect, and no Law shall have
been enacted, promulgated or enforced by any Governmental Authority which would
make the consummation of the Transactions illegal or would prohibit or prevent
the consummation of the Transactions; provided, however, that the parties shall
use their respective reasonable best efforts (including by way of appeal) to
have any Order, injunction or judgment vacated, reversed, lifted or otherwise
rendered ineffective.

(b)    Litigation. No Litigation initiated or joined by a Governmental Body
shall be pending wherein an unfavorable Order or judgment would prevent the
carrying out of the Transactions, declare unlawful the Transactions or cause
such Transactions to be rescinded.

(c)    Merger Confirmation. IASIS and Steward shall have confirmed in writing to
the MPT Parties that they will consummate the closing under the Merger Agreement
immediately following (and on the same Business Day as) the Closing under this
Agreement.

6.2.    Additional Conditions to Obligations of the MPT Parties. The obligations
of the MPT Parties to consummate the transactions contemplated by this Agreement
are subject to the satisfaction, at or prior to the Closing, of the following
conditions (unless waived in writing, to the extent permitted by applicable Law,
by the MPT Parties):

(a)    Representations and Warranties. The representations and warranties of the
IASIS Parties (i) set forth in Sections 2.1(a), 2.2(a), and 2.3 shall be true
and correct in all material respects as of the date of this Agreement and at and
as of the time of the Closing with the same effect as though made as of the time
of the Closing (except to the extent expressly made as of an earlier date, in
which case as of such date), and (ii) set forth in this Agreement other than
those Sections specifically identified in clause (i) of this Section 6.2(a), in
each case without giving effect to any materiality, “IASIS Material Adverse
Effect” or other similar materiality qualifications therein (except that the
word “Material” in the defined term “Material Contract” and the qualification as
to IASIS Material Adverse Effect, shall not be disregarded for any of such
purposes), shall be true and correct as of the date of this Agreement and at and
as of the time of the Closing as if made on and as of the time of the Closing
(except to the extent expressly made as of an earlier date, in which case as of
such date), except, in the case of this clause (ii), where the failure to be
true and correct would not have or would not reasonably be expected to have,
individually or in the aggregate, a IASIS Material Adverse Effect.

(b)    Performance. The IASIS Parties shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by the IASIS Parties on or prior to the Closing
Date.

(c)    No Material Adverse Effect. Following the date hereof and prior to
Closing, there shall not have occurred any IASIS Material Adverse Effect or any
fact, circumstance, occurrence, change or event which, individually or in the
aggregate, would reasonably be expected to result in an IASIS Material Adverse
Effect.

(d)    Delivery of Real Property. At the Closing, with respect to the applicable
portion of the Owned Real Property, the applicable Seller will convey to the
applicable Buyer marketable fee simple title to the Owned Real Property of such
Seller, (x) with the title condition

 

-30-



--------------------------------------------------------------------------------

of such Owned Real Property being consistent with the title condition of such
Owned Real Property as of the Effective Date (and, to the extent obtained as of
the Effective Date, consistent with the Title Commitments and Surveys identified
on Schedule 6.2(d)), in each case subject only to such changes in such title
occurring since the Effective Date as would not have or reasonably be expected
to have an IASIS Material Adverse Effect, and (y) with such Owned Real Property
free of any Monetary Encumbrances.

6.3.    Additional Conditions to Obligations of the IASIS Parties. The
obligation of the IASIS Parties to consummate the Transactions is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by IASIS at or prior to the Closing Date:

(a)    Representations and Warranties. The representations and warranties of the
MPT Parties set forth in this Agreement, in each case without giving effect to
any materiality, “MPT Material Adverse Effect” or other similar materiality
qualifications therein, shall be true and correct as of the date of this
Agreement and at and as of the Closing as if made on and as of the Closing
(except to the extent expressly made as of an earlier date, in which case as of
such date), except where the failure to be true and correct would not have, or
would not reasonably be expected to have, individually or in the aggregate, an
MPT Material Adverse Effect.

(b)    Performance of Obligations of the MPT Parties. Each of the MPT Parties
shall have performed and complied in all material respects with all agreements,
conditions, covenants and obligations required by this Agreement and the other
Transaction Documents to be performed or complied with by it on or prior to the
Closing Date.

(c)    Material Adverse Effect. There shall not have occurred an MPT Material
Adverse Effect.

(d)    Purchase Price. The applicable MPT Parties shall deliver to the
applicable IASIS Parties the aggregate Purchase Price, all in immediately
available funds as described in Section 1.4.

6.4.    Transfer Taxes; Diligence Expenses. Steward, pursuant to a separate
written agreement with the MPT Parties, shall pay (a) the costs and expenses of
the Title Commitments, Title Policies, Surveys, Zoning Reports, appraisals,
property condition reports, environmental reports, and any and all other
reports, studies, materials or due diligence information obtained by the MPT
Parties or Steward, whether or not the transactions contemplated under this
Agreement are consummated, and (b) any and all Transfer Taxes, recording taxes,
title search, escrow, and closing fees charged by the Title Company in
connection with the Closing.

6.5.    Waiver of Conditions. From and after the Closing, all conditions to the
Closing shall be deemed to have been satisfied or waived.

6.6.    Frustration of Closing Conditions. No party may rely on the failure of
any condition set forth in this Article VI to be satisfied if such failure was
caused by such party’s failure to use its reasonable best efforts to cause the
Closing to occur as required by Section 5.6.

 

-31-



--------------------------------------------------------------------------------

7.    TERMINATION.

7.1.    Termination. This Agreement may be terminated and the Transactions
contemplated hereby may be abandoned at any time prior to the Closing Date, as
follows:

(a)    by the mutual written agreement of the MPT Parties and IASIS Parties;

(b)    at any time after January 13, 2018 (the “Termination Date”) by either the
IASIS Parties or the MPT Parties, by giving written notice of such termination
to the other parties, if the Closing shall not have occurred on or prior to such
date (unless the failure to consummate the Closing by such date shall be due to
or have resulted from any breach of the representations or warranties made by,
or the failure to perform or comply with any of the agreements or covenants
hereof to be performed or complied with prior to the Closing by, the party
seeking to terminate this Agreement); provided, however, if written approvals
from the Arizona Health Care Cost Containment System (AHCCCS) or Utah Department
of Insurance are not received prior to December 31, 2017 in accordance with the
terms and provisions of the Merger Agreement, then the Termination Date shall
automatically be extended to February 28, 2018;

(c)    by either the IASIS Parties or the MPT Parties, by giving written notice
of such termination to the other parties, if any restraint of the type set forth
in Section 6.1(a) permanently prohibiting, enjoining or restraining the
consummation of the Transactions shall have become final and non-appealable
provided, however, that the right to terminate this Agreement under this
Section 7.1(c) shall not be available to a Party if such restraint was primarily
due to the intentional and material breach of such Party of its obligations
under this Agreement;

(d)    subject to the provisions of Section 10.8, by the IASIS Parties, by
written notice of such termination to the MPT Parties, if the MPT Parties have
breached or failed to perform any of their respective covenants or other
agreements set forth in this Agreement or if any representation or warranty of
the MPT Parties contained in this Agreement shall be or shall have become
inaccurate, in either case (i) such that the conditions set forth in Section 6.1
or Section 6.3 would not be satisfied as of the time of such breach or failure
or as of the time such representation or warranty was or shall have become
inaccurate and (ii) such breach or failure to perform or inaccuracy cannot be
cured by the MPT Parties, as the case may be, or if capable of being cured,
shall not have been cured within thirty (30) calendar days after receipt by the
MPT Parties of notice in writing from the IASIS Parties, specifying the nature
of such breach, failure or inaccuracy and requesting that it be cured; provided
that the IASIS Parties shall not have the right to terminate this Agreement
pursuant to this Section 7.1(d) if it is then in breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
that would result in the closing conditions set forth in Section 6.1 or
Section 6.2 (other than those conditions which by their terms are to be
satisfied at the Closing) not being satisfied;

(e)    by the MPT Parties, by written notice of such termination to the IASIS
Parties, if the IASIS Parties have breached or failed to perform any of its
covenants or other agreements set forth in this Agreement or if any
representation or warranty of the IASIS Parties contained in this Agreement
shall be or shall have become inaccurate, in either case (i) such that the
conditions set forth in Section 6.1 or Section 6.2 would not be satisfied as of
the time of such breach or failure or as of the time such representation or
warranty was or shall have become

 

-32-



--------------------------------------------------------------------------------

inaccurate, and (ii) such breach or failure to perform or inaccuracy cannot be
cured by the IASIS Parties or, if capable of being cured, shall not have been
cured within thirty (30) calendar days after receipt by the IASIS Parties of
notice in writing from the MPT Parties specifying the nature of such breach,
failure or inaccuracy and requesting that it be cured; provided that the MPT
Parties shall not have the right to terminate this Agreement pursuant to this
Section 7.1(e) if the MPT Parties are then in breach of any of their respective
representations, warranties, covenants or agreements set forth in this Agreement
that would result in the closing conditions set forth in Section 6.1or
Section 6.3 (other than those conditions which by their terms are to be
satisfied at the Closing) not being satisfied;

(f)    by the IASIS Parties, by written notice of such termination to the MPT
Parties, if (i) the Marketing Period has ended, (ii) all of the conditions set
forth in Section 6.1 and Section 6.2 have been satisfied (other than those
conditions which by their terms are to be satisfied at the Closing, but such
conditions must be capable of being satisfied if the Closing Date were the date
valid notice of termination of this Agreement is delivered by the IASIS Parties
to the MPT Parties) and the MPT Parties fail to consummate the Closing on the
date required pursuant to Section 1.6(a), (iii) the IASIS Parties have
irrevocably confirmed in writing to the MPT Parties that all conditions in
Section 6.1 and Section 6.3 (a) and (b) (other than those conditions which by
their terms are to be satisfied at the Closing) are satisfied or they are
willing to waive any unsatisfied conditions and the IASIS Parties are ready,
willing and able to complete the Closing, (iv) the Debt Financing has funded (or
will be funded if the Closing occurs), and (v) the MPT Parties fail to
consummate the transactions contemplated by this Agreement within three
(3) Business Days following the later of (A) receipt of the confirmation
described in Section 7.1(f)(iii) or (B) on the date the Closing should have
occurred pursuant to Section 1.6(a) (it being understood that the conditions to
the obligations of the MPT Parties to consummate the transactions contemplated
by this Agreement set forth in Section 6.1 and Section 6.2 shall remain
satisfied or waived (other than those conditions which by their terms are to be
satisfied at the Closing but such conditions must remain capable of being
satisfied) at the close of business on such third Business Day); or

(g)    by either the IASIS Parties or the MPT Parties, by giving written notice
of such termination to the other parties, in the event of a valid termination of
the Merger Agreement.

7.2.    Effect of Termination.

(a)    In the event of the termination of this Agreement in accordance with
Section 7.1 hereof, (i) this Agreement shall thereafter become void and have no
effect and the Transactions shall be abandoned, except that this Section 7.2,
Section 5.3, Article IX, Article X and the Confidentiality Agreement shall
survive termination of this Agreement and remain valid and binding obligations
of each of the applicable parties, and (ii) subject to the terms and conditions
of the surviving provisions of this Agreement, there shall be no Liability or
obligation on the part of the MPT Parties or the IASIS Parties (or any of their
respective Affiliates, directors, officers, employees, equityholders or agents).
Notwithstanding the immediately preceding sentence of this Section 7.2(a),
termination of this Agreement pursuant to Section 7.2 shall not release any
party hereto from any liability (x) pursuant to the sections specified in this
Section 7.2(a) that survive such termination or (y) except as expressly provided
in any of the

 

-33-



--------------------------------------------------------------------------------

provisions that survive such termination, for any intentional and material
breach, default or failure to fulfill any covenant or agreement by a party under
this Agreement or Fraud, in each case that occurred prior to such termination;
provided, however, that if this Agreement is terminated by either the MPT
Parties or the IASIS Parties pursuant to Section 7.1(c), then the
non-terminating Party shall have no Liability or obligation with respect to any
intentional and material breach of such Party of its obligations under this
Agreement (other than any intentional and material breach that was the primary
cause of the restraint giving rise to the terminating Party’s right to terminate
this Agreement under Section 7.1(c)).

(b)    If this Agreement is terminated by (i) the MPT Parties pursuant to
Section 7.1(b) and, at the time of such termination, the IASIS Parties would be
able to terminate this Agreement pursuant to Section 7.1(f) (but for such
termination pursuant to Section 7.1(b)), (ii) the IASIS Parties pursuant to
Section 7.1(d) as the result of a finally determined intentional and material
breach by the MPT Parties of any of the representations, warranties, covenants
or agreements set forth in this Agreement, or (iii) the IASIS Parties pursuant
to Section 7.1(f), then, in each case, the MPT Parties shall pay, or cause to be
paid, to the IASIS Parties, by wire transfer of immediately available funds
within five (5) Business Days after the date on which this Agreement is so
terminated, $75,000,000 in cash (the “Reverse Termination Fee”); provided, that
(i) if, and only if, IASIS or its Affiliates are entitled to receive the
“Reverse Termination Fee” (as defined in the Merger Agreement) from Steward or
Merger Sub under the Merger Agreement, then the MPT Parties shall have no
liabilities or obligations to the IASIS Parties under this Agreement to pay the
Reverse Termination Fee; and (ii) for the purposes of this Section 7.2(b)
“finally determined” means (x) the Parties have so determined by mutual
agreement or (y) when a final non-appealable judgment by a court of competent
jurisdiction has been entered with respect to such claim (it being acknowledged
and agreed that “non-appealable” means such time when all allowable appeals of
such claim have been exhausted, the time for filing such appeal has expired or
the party controlling the defense of such claim otherwise chooses not to
appeal); provided, further, that for purposes of determining any interest
payable pursuant to Section 7.2 following such final determination, the “date
such payment was required to be made” shall be the date the IASIS Parties
delivered to the MPT Parties written notice terminating this Agreement or the
date the IASIS Parties delivered a written demand for the Reverse Termination
Fee.

(c)    The parties acknowledge that (i) the agreements contained in this
Section 7.2 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, the parties would not enter into
this Agreement and (ii) payment of the Reverse Termination Fee shall constitute
reasonable liquidated damages to the IASIS Parties for their time, effort and
expense and the benefit of the bargain lost in connection with pursuing the
transactions contemplated by this Agreement or other opportunities and shall not
constitute a penalty; accordingly, if the MPT Parties fail to timely pay the
Reverse Termination Fee when due pursuant to this Section 7.2, (1) the MPT
Parties shall pay to the IASIS Parties interest on such amount at the prime rate
as published in the Wall Street Journal in effect on the date such payment was
required to be made through the date such payment was actually received and
(2) if in order to obtain such payment, the IASIS Parties commence a proceeding
which results in a judgment of all or a portion of the Reverse Termination Fee,
the MPT Parties shall pay the IASIS Parties’ out-of-pocket costs and expenses
(including attorney’s fees and expenses of enforcement) in connection with such
proceeding. Further, if the IASIS Parties commence a

 

-34-



--------------------------------------------------------------------------------

proceeding which does not result in a judgment for the IASIS Parties, the IASIS
Parties shall pay the MPT Parties out-of-pocket costs and expenses (including
attorneys’ fees and expenses of enforcement) in connection with such proceeding.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise, but subject to the last sentence of this Section 7.2(c), if this
Agreement is terminated by the IASIS Parties in accordance with Section 7.1(d)
or Section 7.1(f) and, in any such case, the Reverse Termination Fee is paid
pursuant to Section 7.2(b), then (A) the IASIS Parties’ receipt of the Reverse
Termination Fee shall constitute liquidated damages and shall be the sole and
exclusive remedy (whether at law, in equity, in Contract, in tort, or otherwise)
of the IASIS Parties and each of their respective former, current or future
directors, officers, employees, agents, general or limited partners, managers,
members, stockholders, equity holders, controlling Persons, Affiliates or
assignees of any of the foregoing and any Person claiming by, through or on
behalf of any of the foregoing (collectively, the “IASIS Related Persons”)
against the MPT Parties and their respective Affiliates, and any of their
respective former, current or future directors, officers, employees, agents,
general or limited partners, partnerships, managers, management companies,
members, stockholders, equity holders, debt financing sources, controlling
Persons, Affiliates and assignees of any of the foregoing, or any heir,
executor, administrator, successor or assign of any of the foregoing
(collectively, the “Buyer Related Persons”) for any and all breaches, damages,
Liabilities or Losses suffered or incurred by the IASIS Parties or any other
IASIS Related Person based upon, resulting from, arising out of or in connection
with this Agreement, the Transactions, the termination of this Agreement or any
breach of any covenant or agreement in this Agreement or circumstances giving
rise to such breach, or any matter forming the basis for such termination or
breach, and (B) no IASIS Related Person shall be entitled to assert, bring or
maintain, and IASIS on behalf of itself and each IASIS Related Person hereby
waives any right to assert, bring or maintain, any claim, suit or other
Litigation against the MPT Parties or any other Buyer Related Person based upon,
resulting from, arising out of or in connection with this Agreement, the
Transactions, the termination of this Agreement or any breach of any covenant or
agreement in this Agreement or circumstances giving rise to such breach, or any
matter forming the basis for such termination or breach, whether by or through
(1) attempted piercing of the corporate veil, (2) a claim by or on behalf of the
MPT Parties or one of their Affiliates against another Buyer Related Person or
(3) any legal or equitable proceeding whether at law, in equity, in Contract, in
tort or otherwise. If any Buyer Related Person makes any payment in respect of
any breach of this Agreement, and thereafter the IASIS Parties are entitled to
receive the Reverse Termination Fee under Section 7.2(b), the amount of such
Reverse Termination Fee shall be reduced by the aggregate amount of any payments
made by the MPT Parties or any of their respective Affiliates to any IASIS
Related Person in respect of any such breaches of this Agreement. For the
avoidance of doubt, (x) the IASIS Parties will be entitled to seek specific
performance of this Agreement to the extent permitted by Section 10.8 while also
seeking payment of the Reverse Termination Fee, but the IASIS Parties shall not
be entitled to both obtain specific performance to cause the Closing to occur
pursuant to Section 10.8 and also receive the Reverse Termination Fee;
(y) notwithstanding anything to the contrary herein, the MPT Parties may elect
to consummate the Closing after receipt of written notice of termination in lieu
of paying the Reverse Termination Fee if, and only if, the Merger Agreement is
at such time in full force and effect and the Merger will close immediately
after the Closing under this Agreement, but not otherwise; and (z) in no event
shall the Reverse Termination Fee be paid under this Agreement (i) on more than
one occasion or (ii) if IASIS or its Affiliates are entitled to receive the
“Reverse

 

-35-



--------------------------------------------------------------------------------

Termination Fee” (as defined in the Merger Agreement) from Steward or its
Affiliates under the Merger Agreement. Without limiting the foregoing, the
maximum aggregate liability of each of the IASIS Parties, on the one hand, and
the MPT Parties, on the other hand, in connection with this Agreement and the
Transactions shall be limited to $75,000,000 plus, in the case of the MPT
Parties, the amounts described in clauses (1) and (2) above (the “Liability
Limitation”), provided, however that (x) in such case neither the MPT Parties
nor any Buyer Related Person, on the one hand, and neither the IASIS Parties nor
any IASIS Related Person, on the other hand, shall seek or obtain nor shall it
permit any of its Representatives or any other Person on its or their behalf to
seek or obtain nor shall any Person be entitled to seek or obtain any monetary
recovery or award or any monetary damages of any kind in the aggregate in excess
of the Liability Limitation against the IASIS Related Persons or Buyer Related
Persons, respectively and (y) the Liability Limitation against the IASIS Related
Persons shall be reduced on a dollar for dollar basis by any amounts paid by the
IASIS Related Persons to Steward or its Affiliates pursuant to Section 8.03(c)
of the Merger Agreement. Notwithstanding anything to the contrary in this
Section 7.2, in no event shall Steward, Merger Sub or any of their Affiliates be
deemed Buyer Related Persons and nothing in this Section 7.2 shall in any way
limit, modify, impair, waive or otherwise affect any obligations of Steward,
Merger Sub or their Affiliates to the IASIS Related Persons under or pursuant to
the Merger Agreement, or otherwise limit, modify, impair, waive or otherwise
affect any of the rights or remedies of the IASIS Related Persons against
Steward, Merger Sub or their Affiliates under or pursuant to the Merger
Agreement.

(d)    If this Agreement is terminated pursuant to Section 7.1 hereof, all
confidential information received by the parties shall be treated in accordance
with Section 5.3 hereof and, if applicable, the Confidentiality Agreement
referred to in such Section.

 

8. INTENTIONALLY OMITTED.

 

9. REPRESENTATIVES OF PARTIES.

9.1.    IASIS Parties. Each of the IASIS Parties hereby appoints IASIS as their
duly authorized agent and representative (the “IASIS Parties’ Representative”)
to take all actions and enforce all rights of the IASIS Parties under this
Agreement, including, without limitation (i) giving and receiving any notice or
instruction permitted or required under this Agreement; (ii) interpreting all of
the terms and provisions of this Agreement; (iii) authorizing payments or
obtaining reimbursement as may be provided for herein; (iv) consenting to,
compromising or settling all disputes with the MPT Parties under this Agreement;
(v) conducting negotiations and dealing with the MPT Parties under this
Agreement; and (vi) taking any other actions on behalf of the IASIS Parties
relating to the IASIS Parties’ rights, claims, duties and obligations under this
Agreement. In the performance of the MPT Parties’ respective duties and
obligations hereunder, the MPT Parties shall be authorized and permitted to
correspond and transact with IASIS Parties’ Representative on behalf of all the
IASIS Parties and shall be entitled to rely upon any document or instrument
executed and delivered by the IASIS Parties’ Representative.

9.2.    MPT Parties. The MPT Parties hereby appoint MPT Sycamore Opco, LLC as
their duly authorized agent and representative (the “MPT Representative”) to
take all actions and enforce all rights of the MPT Parties under this Agreement,
including, without limitation, (i) giving and receiving any notice or
instruction permitted or required under this Agreement; (ii)

 

-36-



--------------------------------------------------------------------------------

interpreting all of the terms and provisions of this Agreement;
(iii) authorizing payments or obtaining reimbursement as may be provided for
herein; (iv) consenting to, compromising or settling all disputes with the IASIS
Parties under this Agreement; (v) conducting negotiations and dealing with the
IASIS Parties under this Agreement; and (vi) taking any other actions on behalf
of the MPT Parties relating to the MPT Parties’ rights, claims, duties and
obligations under this Agreement. In the performance of the IASIS Parties’
respective duties and obligations hereunder, the IASIS Parties shall be
authorized and permitted to correspond and transact with the MPT Representative
on behalf of all the MPT Parties and shall be entitled to rely upon any document
or instrument executed and delivered by the MPT Representative.

 

10. GENERAL PROVISIONS.

10.1.    Notices. All notices or other communications hereunder shall be deemed
to have been duly given and made if in writing and if served by personal
delivery upon the Person for whom it is intended, if delivered by registered or
certified mail, return receipt requested, or by a national courier service (with
signed confirmation of receipt), if sent by email of a PDF document (with
confirmation of receipt) or if sent by facsimile, provided that the facsimile or
email is promptly followed by a confirmation copy delivery by registered or
certified mail or by a national courier service, to the Person at the address
set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such Person:

    if to IASIS Parties:     c/o IASIS Healthcare Corporation

117 Seaboard Lane

Franklin, TN 37067

Attention: Corporate Secretary

Facsimile: (615) 467-1250

Email: cchi@iasishealthcare.com

    if prior to Closing,

    with a copy to: Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Julie H. Jones & C. Michael Roh

Facsimile: (617) 951-7050

Email: julie.jones@ropesgray.com;

            michael.roh@ropesgray.com

    if after Closing,

    with a copy to: McDermott Will & Emery LLP

227 West Monroe Street

Chicago, Illinois 60606-5096

Attn: Ankur Gupta, Esq.

Facsimile: (312) 984-7700

Email: ankurgupta@mwe.com

 

-37-



--------------------------------------------------------------------------------

    if to MPT Parties:       c/o MPT Operating Partnership, L.P.

1000 Urban Center Drive, Suite 501

Birmingham, Alabama 35242

Attn: Legal Department

Fax: (205) 969-3756

Email: legal@medicalpropertiestrust.com

    with a copy to: Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

420 20th Street North

1400 Wells Fargo Tower

Birmingham, Alabama 35203

Attn: Thomas O. Kolb, Esq.

Fax: (205) 322-8007

Email: tkolb@bakerdonelson.com

Any such notification shall be deemed delivered (i) upon receipt, if delivered
personally, (ii) on the next Business Day, if sent by national courier service
for next business day delivery, or (iii) the Business Day received (or the
immediately following Business Day, if not received on a Business Day), if sent
by facsimile or email or any other permitted method.

10.2.    Disclosure Schedules. The Exhibits and Schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. The IASIS Parties may, at its option, include in the Schedules items
that are not material in order to avoid any misunderstanding, and such
inclusion, or any reference to dollar amounts, shall not be deemed (i) to be an
acknowledgement or representation that such items are material, (ii) to
establish any standard of materiality or (iii) to define further the meaning of
such terms for purposes of this Agreement or otherwise. Any matter set forth in
any section of any Schedule shall be deemed to be referred to and incorporated
in any section to which it is specifically referenced or cross-referenced, and
also in all other sections of the Schedules to which such matter’s application
or relevance is reasonably apparent on the face of such disclosure. Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall be defined as set forth in this Agreement.

10.3.    Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto and any attempt to assign this Agreement without such consent
shall be void and of no effect; provided, however, that, subject to the
following proviso, the MPT Parties may assign their rights and interests (or any
portion thereof) under this Agreement, to any Affiliate, but, in any such event,
the assignor and MPT Parties shall be required to remain obligated hereunder in
the same manner as if such assignment had not been effected; provided, further,
that in no event shall the MPT Parties be permitted to assign this Agreement to
any Person to the extent such that, as a result of such assignment, either
(x) any additional consent or approval of, or filing, declaration or
registration with, any Governmental Body or other Person would be required under
this Agreement or in connection with the Transactions or (y) any material delay
would occur with respect to any consent or approval of, or filing, declaration
or registration with, any Governmental Body or other Person that otherwise is
required to be made under Section 2.5 (or obtaining any such consent or approval
would be made materially less likely). Any attempted assignment without
obtaining such required consent shall be null and void.

 

-38-



--------------------------------------------------------------------------------

10.4.    Severability. The Parties agree that each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any application of
this Agreement (as to any Party or otherwise) is held to be prohibited by or
invalid under applicable law, such provision or application shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement or any
other applications of this Agreement.

10.5.    Interpretation. The definitions set forth in Annex A and elsewhere in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless otherwise indicated,
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The words “herein”, “hereof and “hereunder”
and words of similar import shall be deemed to refer to this Agreement
(including the Schedules and Exhibits) in its entirety and not to any part
hereof, unless the context shall otherwise require. All references herein to
Articles, Sections, Schedules and Exhibits shall be deemed to refer to Articles,
Sections and Schedules of, and Exhibits to, this Agreement, unless the context
shall otherwise require. Unless the context shall otherwise require, any
references to any agreement or other instrument or statute or regulation are to
it as amended and supplemented from time to time (and, in the case of a statute
or regulation, to any corresponding provisions of successor statutes or
regulations). Any reference in this Agreement to a “day” or number of “days”
that does not refer explicitly to a “Business Day” or “Business Days” shall be
interpreted as a reference to a calendar day or number of calendar days. If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice shall be
deferred until, or may be taken or given on, the next Business Day. The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

10.6.    Fees and Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Transactions are consummated, all costs and
expenses incurred in connection with this Agreement and the Transactions shall
be borne by the party incurring such expenses.

10.7.    Governing Law; Jurisdiction and Venue; Waiver of Jury Trial.

(a)    This Agreement, and any claim, suit, action or proceeding in any way
arising out of or relating to this Agreement, the negotiation, execution or
performance of this Agreement, or the Transactions (whether in law or in equity,
and whether in contract or in tort or otherwise), shall be governed by and
enforced pursuant to the laws of the State of Delaware, its rules of conflict of
laws notwithstanding. Each party hereby irrevocably agrees and consents to be
subject to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware, or, if the Court of Chancery lacks jurisdiction, the United States
District Court for the District of Delaware or the Superior Court of the State
of Delaware, in any suit, action or proceeding described in the immediately
preceding sentence of this Section 10.7(a). Each party hereby irrevocably
consents to the service of any and all process in any such suit, action or
proceeding by the delivery of such process to such party at the address and in
the manner provided in Section 10.1. Each of the parties hereto irrevocably and
unconditionally waives any objection to

 

-39-



--------------------------------------------------------------------------------

the laying of venue of any action, suit or proceeding arising out of this
Agreement or the Transactions in (i) the Court of Chancery of the State of
Delaware, (ii) the United States District Court for the District of Delaware or
(iii) the Superior Court of the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Notwithstanding the foregoing, each
of the parties hereto hereby agrees that it will not bring or support any
action, cause of action, claim, cross-claim or third-party claim of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against any Financing Source, or any of its representatives, in any
way relating to this Agreement or any of the Transactions, including any dispute
arising out of or relating in any way to the Debt Financing or the performance
thereof, in any forum other than the Supreme Court of the State of New York,
County of New York, or, if under applicable Law exclusive jurisdiction is vested
in the Federal courts, the United States District Court for the Southern
District of New York (and appellate courts thereof), and that the provisions of
Section 10.7(b) relating to the waiver of jury trial shall apply to any such
action, cause of action, claim, cross-claim or third-party claim.

(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER OR RELATE TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.7(b).

10.8.    Specific Performance and Remedies.

(a)    Each of the parties agrees that this Agreement is intended to be legally
binding and specifically enforceable pursuant to its terms and that the MPT
Parties and the IASIS Parties would be irreparably harmed if any of the
provisions of the Agreement are not performed in accordance with their specific
terms and that monetary damages would not provide adequate remedy in such event.
Accordingly, in addition to any other remedy to which a non-breaching party may
be entitled at Law pursuant to the terms of this Agreement (including and
subject to Section 7.1 and Section 10.8(b) below), a party shall be entitled
(i) to injunctive relief without the posting of any bond to prevent breaches of
this Agreement and (ii) to specifically enforce the terms and provisions hereof.
Subject to Section 7.1 and Section 10.8(b), each party further waives any
defense that a remedy at Law would be adequate in any action or Litigation for
specific performance or injunctive relief hereunder.

 

-40-



--------------------------------------------------------------------------------

(b)    Notwithstanding anything in this Section 10.8 to the contrary, it is
agreed that the right of the IASIS Parties to seek specific performance to cause
the MPT Parties to consummate the Closing shall be subject to the requirements
that (i) the Marketing Period has ended, (ii) all of the conditions to Closing
set forth in Sections 6.1 and 6.2 are satisfied (other than (x) those conditions
that by their terms are to be satisfied at Closing, but subject to the
satisfaction or, if permissible, waiver of those conditions and
(y) Section 6.1(c) to the extent that the IASIS Parties or their Affiliates are
seeking or pursuing specific performance against Steward or its Affiliates under
Section 10.12 of the Merger Agreement and the MPT Parties fail to consummate the
Closing on the date required pursuant to Section 1.6(a), (iii) all of the
conditions to the consummation of the financing provided by the Debt Commitment
Letter (or, if Alternative Financing is being used in accordance with
Section 5.8(a), pursuant to the commitments with respect thereto) have been
satisfied (other than those conditions that by their terms are to be satisfied
at Closing), (iv) the Debt Financing has funded (or will be funded if the
Closing occurs) and (v) the IASIS Parties have delivered written notice to the
MPT Parties confirming irrevocably that all of the conditions set forth in
Sections 6.1 (other than Section 6.1(c) to the extent that the IASIS Parties or
their Affiliates are seeking or pursuing specific performance against Steward or
its Affiliates under Section 10.12 of the Merger Agreement and 6.2 (other than
those conditions that by their terms are to be satisfied at Closing) have been
satisfied and the conditions set forth in Section 6.3 have been satisfied or
waived and they are ready, willing and able to consummate the Closing, and the
IASIS Parties will take all actions that are within their control to cause the
Closing to occur. Notwithstanding anything to the contrary in this Agreement,
under no circumstances will the IASIS Parties and/or any IASIS Related Person
(collectively with all of their Affiliates) be entitled to (x) monetary damages
(liquidated or otherwise) in excess of the Liability Limitation, (y) both a
grant of specific performance to cause the MPT Parties to consummate the
Transactions and all or any portion of the Reverse Termination Fee, or (z) a
grant of specific performance to cause the MPT Parties to consummate the
Transactions unless the closing under the Merger Agreement occurs or will occur
immediately after the Closing under this Agreement. The election of the IASIS
Parties to pursue an injunction or specific performance shall not restrict,
impair or otherwise limit the IASIS Parties from seeking to terminate this
Agreement and seeking to collect the Reverse Termination Fee pursuant to
Section 7.2(b); provided that the IASIS Parties’ acceptance of (x) the Reverse
Termination Fee shall terminate any right to injunctive relief or specific
performance hereunder and (y) injunctive relief or specific performance shall
terminate any right to the Reverse Termination Fee.

(c)    The MPT Parties’ obligation to fund the Purchase Price and the Reverse
Termination Fee, as applicable, under and pursuant to the terms and conditions
of this Agreement is guaranteed under the Limited Guaranty. The Parties
acknowledge and agree that, with respect to any funding obligations of the MPT
Parties required for compliance with the specific performance remedies set forth
in Sections 10.8(a) and (b) above, such funding obligations shall be subject to
and guaranteed under the Limited Guaranty.

(d)    Neither party shall be liable for any consequential damages, damages
based upon loss of revenue, income or profits, loss or diminution in value of
assets or securities, damages calculated by “multiple of profits” or “multiple
of cash flow” or other valuation methodology, or punitive, special, exemplary or
indirect damages (except to the extent awarded to a third party), in each case
in any way arising out of or relating to this Agreement, the

 

-41-



--------------------------------------------------------------------------------

negotiation, execution or performance of this Agreement, or the transactions
contemplated hereby (whether in law or in equity, and whether in contract or in
tort or otherwise) or otherwise. Nothing in this Section 10.8(d) shall limit the
obligation of the MPT Parties to pay the Reverse Termination Fee on the terms
and conditions set forth in Section 7.2(b).

10.9.    Disclaimer. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN
OR OTHERWISE: (a) THE REPRESENTATIONS AND WARRANTIES OF THE IASIS PARTIES
EXPRESSLY SET FORTH IN ARTICLE II HEREOF AND IN ANY CERTIFICATE OR INSTRUMENT
DELIVERED PURSUANT TO THIS AGREEMENT ARE AND SHALL CONSTITUTE THE SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES TO THE MPT PARTIES IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND (b) EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES REFERRED TO IN CLAUSE (a) ABOVE, NEITHER THE
IASIS PARTIES NOR ANY NON-RECOURSE PARTY HAS MADE OR IS MAKING ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY, STATUTORY OR OTHERWISE, OF ANY NATURE,
INCLUDING WITH RESPECT TO ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS
TO THE MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OF THE BUSINESS OR THE ASSETS OF THE IASIS PARTIES.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR OTHERWISE, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE II HEREOF
AND IN ANY CERTIFICATE OR INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT, ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, OF ANY NATURE,
INCLUDING WITH RESPECT TO ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS
TO THE MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OF THE BUSINESS OR THE ASSETS OF THE IASIS PARTIES, ARE
HEREBY EXPRESSLY DISCLAIMED. THE MPT PARTIES REPRESENT, WARRANT, COVENANT AND
AGREE, ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE AFFILIATES AND FINANCING
SOURCES, THAT IN DETERMINING TO ENTER INTO AND CONSUMMATE THIS AGREEMENT, THE
DEBT COMMITMENT LETTER, AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
THEY ARE NOT RELYING UPON ANY REPRESENTATION OR WARRANTY MADE OR PURPORTEDLY
MADE BY OR ON BEHALF OF ANY PERSON, OTHER THAN THOSE EXPRESSLY MADE BY THE IASIS
PARTIES AS SET FORTH IN ARTICLE II HEREOF AND IN ANY CERTIFICATE OR INSTRUMENT
DELIVERED PURSUANT TO THIS AGREEMENT, AND THAT THE MPT PARTIES SHALL ACQUIRE THE
OWNED REAL PROPERTY AND ACQUIRED ASSETS WITHOUT ANY REPRESENTATION OR WARRANTY
AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, IN AN “AS IS”
CONDITION AND ON A “WHERE IS” BASIS AND “WITH ALL FAULTS”.

Without limiting the generality of the immediately preceding paragraph, it is
understood and agreed by the MPT Parties, on behalf of themselves and their
respective Affiliates and any Financing Sources, that any cost estimate,
projection or other prediction, any data, any financial information or any
memoranda or offering materials or presentations, including, without limitation,
any memoranda and materials provided by the IASIS Parties, any direct or
indirect

 

-42-



--------------------------------------------------------------------------------

holder of equity interests in the IASIS Parties or any of their respective
representatives, are not and shall not be deemed to be or to include
representations or warranties, except to the extent explicitly set forth in
Article II hereof and in any certificate or instrument delivered pursuant to
this Agreement as a representation and warranty by (and only by) the IASIS
Parties.

10.10.    Due Diligence Review.

(a)    Each of the MPT Parties acknowledges, covenants and agrees, on behalf of
itself, and its Affiliates: (a) that it has completed to its satisfaction its
own due diligence investigation, and based thereon, formed its own independent
judgment with respect to the IASIS Parties; (b) that it has been furnished with
or given full access to such documents and information about the IASIS Parties
and their respective businesses and operations as it and its representatives and
advisors have deemed necessary to enable it to make an informed decision with
respect to the execution, delivery and performance of this Agreement and the
transactions contemplated hereby; (c) that in entering into this Agreement, it
has relied solely upon its own investigation and analysis and the
representations and warranties of the IASIS Parties expressly contained in
Article II hereof and in the certificate or instrument delivered pursuant to
this Agreement; and (d) that (x) no representation or warranty has been or is
being made by the IASIS Parties or any other Person as to the accuracy or
completeness of any of the information provided or made available to MPT Parties
or any of their respective representatives and advisors and (y) there are
uncertainties inherent in attempting to make estimates, projections, forecasts,
plans, budgets and similar materials and information, each of MPT Parties is
familiar with such uncertainties, each of the MPT Parties is taking full
responsibility for making its own evaluations of the adequacy and accuracy of
any and all estimates, projections, forecasts, plans, budgets and other
materials or information that may have been delivered or made available to it or
any of its respective agents or representatives, none of the MPT Parties has
relied or will rely on such information, and none of the MPT Parties will
assert, and each will cause their respective Affiliates not to assert, any
claims against the IASIS Parties or the Non-Recourse Parties with respect
thereto.

10.11.    Entire Agreement; Modification; Waiver.

(a)    This Agreement (including all Schedules and Exhibits hereto) and the
Confidentiality Agreement contains the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.

(b)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the MPT Parties and the IASIS Parties, or in the case of a waiver, by the
party against whom the waiver is to be effective, provided that Sections 7.2(b),
10.7, 10.8(d), 10.11, 10.14 and 10.16, solely to the extent applicable to the
Financing Sources, cannot be amended in a manner materially adverse to the
Financing Sources, without consent of the Financing Sources. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. Except as specifically provided otherwise herein, the rights and
remedies herein provided are cumulative and none is exclusive of any other, or
of any rights or remedies that any party may otherwise have at law or in equity.

 

-43-



--------------------------------------------------------------------------------

10.12.    Joint Drafting. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

10.13.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, scanned pages or other electronic
transmission shall be effective as delivery of a manually executed counterpart
to this Agreement.

10.14.    Binding Effect; Limited Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. The terms and provisions of this Agreement
are intended solely for the benefit of the IASIS Parties, the MPT Parties, their
Affiliates and their respective permitted successors or assigns, and it is not
the intention of the parties to confer, and this Agreement shall not confer,
third-party beneficiary rights upon any other person other than any Non-Recourse
Party with respect to Section 10.16 hereof, provided that the Financing Sources
shall be third party beneficiaries of Sections 7.2(b), 10.7, 10.8(d), 10.11,
10.14 and 10.16.

10.15.    Exhibits within Exhibits. All exhibits or schedules referenced within
any of the Exhibits attached hereto, which are not otherwise attached in an
agreed upon form to such Exhibit, shall be mutually agreed to by the parties.

10.16.    No Recourse. Notwithstanding anything to the contrary contained herein
or otherwise, and except with respect to, and without limitation of, MPT’s
obligations under the Limited Guaranty, this Agreement may only be enforced
against, and any claims or causes of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement or the Transactions, may only be made against the entities and
Persons that are expressly identified as parties to this Agreement in their
capacities as such and no former, current or future stockholders, equity
holders, controlling persons, directors, officers, employees, general or limited
partners, members, managers, agents or Affiliates of any party hereto or any
Financing Source, or any former, current or future direct or indirect
stockholder, equity holder, controlling person, director, officer, employee,
general or limited partner, member, manager, agent or Affiliate of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, relating to,
or by reason of, the Transactions or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the foregoing and
without limiting the rights of any party against the other parties hereto, and
except with respect to, and without limitation of, MPT’s obligations under the
Limited Guaranty, in no event shall any party or any of its Affiliates seek to
enforce this Agreement against, make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Recourse Party.

 

-44-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Section 10.16 shall in any way
limit or modify (x) any Financing Sources’ obligations to the MPT Parties under
the Debt Commitment Letter or any obligation of any Financing Source to MPT
Parties, or (y) any obligations of Steward, Merger Sub or their Affiliates under
or pursuant to the Merger Agreement.

10.17.    Necessary Actions. Each Party shall perform any further acts and
execute and delivery any documents that may be reasonably necessary to carry out
the provisions of this Agreement.

[Remainder of this page intentionally blank; Signature pages follow.]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed or caused to be
executed this Agreement as of the Effective Date.

 

IASIS HEALTHCARE CORPORATION

By:

 

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

Signature Page 1 of 3

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

CURRENT IASIS LESSEES:

 

MOUNTAIN VISTA MEDICAL CENTER, LP   IASIS GLENWOOD REGIONAL MEDICAL CENTER, LP

By:   

IASIS Healthcare Holdings, Inc.

its general partner

     By:   

IASIS Healthcare Holdings, Inc.

its general partner

By:   

/s/ W. Carl Whitmer

     By:   

/s/ W. Carl Whitmer

Name:    W. Carl Whitmer      Name:    W. Carl Whitmer Title:    President and
CEO      Title:    President and CEO THE MEDICAL CENTER OF SOUTHEAST TEXAS, LP
     JORDAN VALLEY MEDICAL CENTER, LP By:   

IASIS Healthcare Holdings, Inc.

its general partner

     By:   

IASIS Healthcare Holdings, Inc.

its general partner

By:   

/s/ W. Carl Whitmer

     By:   

/s/ W. Carl Whitmer

Name:    W. Carl Whitmer      Name:    W. Carl Whitmer Title:    President and
CEO      Title:    President and CEO

 

-47-



--------------------------------------------------------------------------------

SELLERS: SOUTHWEST GENERAL HOSPITAL, LP By:   IASIS Healthcare Holdings, Inc.  
its general partner By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-48-



--------------------------------------------------------------------------------

ODESSA REGIONAL HOSPITAL, LP By:   IASIS Healthcare Holdings, Inc.   its general
partner By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-49-



--------------------------------------------------------------------------------

BRIM HOLDING COMPANY, INC. By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-50-



--------------------------------------------------------------------------------

MOUNTAIN POINT HOLDINGS, LLC By:   Seaboard Development LLC   its sole member
By:   IASIS Healthcare LLC   its sole member By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-51-



--------------------------------------------------------------------------------

SALT LAKE REGIONAL MEDICAL 

CENTER, LP

By:

 

IASIS Healthcare Holdings, Inc.

its general partner

By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-52-



--------------------------------------------------------------------------------

ST. LUKE’S MEDICAL CENTER, LP By:  

IASIS Healthcare Holdings, Inc.

its general partner

By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-53-



--------------------------------------------------------------------------------

SEABOARD DEVELOPMENT, LLC By:   IASIS Healthcare LLC   its sole member By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-54-



--------------------------------------------------------------------------------

MESA GENERAL HOSPITAL, LP By:   IASIS Healthcare Holdings, Inc.   its general
partner By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-55-



--------------------------------------------------------------------------------

BRIM HEALTHCARE OF TEXAS, LLC By:   Brim Holding Company, Inc.   its manager By:
 

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-56-



--------------------------------------------------------------------------------

IASIS HEALTHCARE HOLDINGS, INC. By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-57-



--------------------------------------------------------------------------------

IASIS FINANCE TEXAS HOLDINGS LLC By:   IASIS Finance, Inc.   its sole member By:
 

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-58-



--------------------------------------------------------------------------------

SEABOARD DEVELOPMENT PORT ARTHUR, LLC By:   IASIS Healthcare LLC   its sole
member By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-59-



--------------------------------------------------------------------------------

BEAUMONT HOSPITAL HOLDINGS, INC. By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-60-



--------------------------------------------------------------------------------

BRIM HEALTHCARE OF COLORADO, LLC By:   Brim Holding Company, Inc.   its sole
member By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-61-



--------------------------------------------------------------------------------

IASIS MANAGEMENT COMPANY By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Title:   President and CEO

 

-62-



--------------------------------------------------------------------------------

MPT PARTIES: MPT OF MESA, LLC MPT OF WEST MONROE, LLC MPT OF PORT ARTHUR, LLC
MPT OF WEST VALLEY CITY, LLC MPT OF HOPE-STEWARD, LLC MPT OF ODESSA-STEWARD, LLC
MPT OF HOUSTON-STEWARD, LLC MPT OF PHOENIX-STEWARD, LLC MPT OF PHOENIX
BEHAVIORAL-STEWARD, LLC MPT OF SALT LAKE CITY-STEWARD, LLC MPT OF SAN
ANTONIO-STEWARD, LLC MPT OF TEMPE-STEWARD, LLC MPT OF TEXARKANA-STEWARD, LLC MPT
OF LAS VEGAS-STEWARD, LLC MPT OF HOUSTON RE - STEWARD, LLC MPT OF LAYTON RE -
STEWARD, LLC MPT OF MARICOPA RE - STEWARD, LLC MPT OF ODESSA RE - STEWARD, LLC
MPT OF OGDEN RE - STEWARD, LLC MPT OF PHOENIX RE - STEWARD, LLC MPT OF PORT
ARTHUR RE - STEWARD, LLC MPT OF WOODLAND PARK RE - STEWARD, LLC MPT OF SAN
ANTONIO RE - STEWARD, LLC MPT OF LEHI-STEWARD, LLC

 

By:   MPT Operating Partnership, L.P Its:   Sole Member of each above-referenced
entity   By:  

/s/ R. Steven Hamner

  Name:   R. Steven Hamner   Its:   Executive Vice President and CFO

 

-63-



--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

The following terms (whether or not capitalized and whether used in the singular
or plural) shall have the following meanings as used in this Agreement:

“Acquired Assets” shall have the meaning set forth in Section 1.1.

“Acquisition Proposal” shall have the meaning ascribed thereto in the Merger
Agreement.

“Additional Parcels” shall have the meaning set forth in Section 5.11(a).

“Affiliate” shall mean, as to any Person, (i) any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person or (ii) any other Person that owns,
beneficially, directly or indirectly, 25% or more of the outstanding capital
stock, shares, membership interest or other ownership interest of such Person.
For the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person directly or indirectly, whether through ownership of voting securities,
by membership, by contract or otherwise; and the terms “controlling” and
“controlled” having meanings correlative to the foregoing. For purposes of this
Agreement, in no event shall Steward or any of its Subsidiaries be deemed to be
an Affiliate of any of the MPT Parties or any Affiliates of the MPT Parties.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Alternative Financing” shall have the meaning set forth in Section 5.8(a)(iii).

“Alternative Financing Commitment Letter” shall have the meaning set forth in
Section 5.8(a)(iii).

“Annual Financials” shall have the meaning as set forth in Section 2.6(a).

“Audited Balance Sheet” shall have the meaning as set forth in Section 2.6(a).

“Audited Balance Sheet Date” shall have the meaning as set forth in
Section 2.6(a).

“Bridge Reduction Conditions” shall have the meaning set forth in
Section 5.8(a)(i)

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in the City of New York are authorized or obligated by Law or
executive order to close.

“Buyer Related Persons” shall the meaning as set forth in Section 7.2(c).

“Buyers” shall have the meaning set forth in the preamble of this Agreement.

“Closing” shall have the meaning set forth in Section 1.6.



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning set forth in Section 1.6.

“Closing Statement” shall have the meaning as set forth in Section 1.6(b).

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Collateral Assignments” shall have the meaning set forth in Section 5.2(b).

“Collateral Leases” shall have the meaning set forth in Section 2.11(k).

“Company Incentive Plan” shall have the meaning ascribed thereto in the Merger
Agreement.

“Company Representative” shall have the meaning ascribed thereto in the Merger
Agreement.

“Company Shares” shall have the meaning ascribed thereto in the Merger
Agreement.

“Confidentiality Agreement” shall have the meaning ascribed thereto in the
Merger Agreement.

“Consents” shall have the meaning as set forth in Section 2.5(a).

“Contracts” means all written contractual agreements relating to or affecting
the assets or the operation of the Owned Real Property to which any of the IASIS
Parties is a party.

“Credit Facilities” shall have the meaning ascribed thereto in the Merger
Agreement.

“Current IASIS Lessees” shall have the meaning set forth in the recitals of this
Agreement.

“Current MPT Lessors” shall have the meaning set forth in the recitals of this
Agreement.

“Debt Commitment Letter” shall have the meaning as set forth in Section 3.7(a).

“Debt Financing” shall have the meaning set forth in Section 3.7(a).

“Debt Payoff Amount” shall have the meaning as set forth in Section 1.6(b)(v).

“Deeds” shall have the meaning set forth in EXHIBIT C.

“Due Diligence Documents” means, collectively, the Property Documents, Title
Commitments, Surveys, Zoning Reports, property condition reports, environmental
reports, and any and all other reports, studies, materials and information
delivered to or otherwise made available to the MPT Parties and its
Representatives, or otherwise obtained by the MPT Parties in connection with
their due diligence investigation of the Owned Real Property.

“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Effective Time” shall have the meaning set forth in the Merger Agreement.

“Eligible Holder” shall have the meaning ascribed thereto in the Merger
Agreement.

“Encumbrance” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement, lien (statutory or otherwise) or
preference, security interest, restrictions or easements or other encumbrance of
any kind or nature whatsoever.

“Environmental Law” shall mean all Laws and Orders relating to pollution,
protection of the environment, occupational and worker health and safety with
respect to exposure to or management of Hazardous Materials, human health and
safety or natural resources, including all those relating to the presence,
exposure to, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
Release, threatened Release, control, or cleanup of any Hazardous Materials.

“Excluded Assets” shall have the meaning set forth in Section 1.2.

“Excluded Liabilities” shall have the meaning set forth in Section 1.5.

“Facility” and “Facilities” shall each have the meaning set forth in the
recitals of this Agreement.

“Financial Statements” shall have the meaning as set forth in Section 2.6(a).

“Financing Sources” shall mean JPMorgan Chase Bank, N.A., the parties to the
Debt Commitment Letter and their respective former, current or future directors,
officers or Affiliates.

“Fixtures” shall mean all fixtures, and other items of real property, including
all components thereof, now and hereafter located in, on, or used in connection
with, and that are, in each case, permanently affixed to the Owned Land, or
permanently affixed or incorporated into the buildings and structures on the
Owned Land, including, without limitation, all permanently affixed furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, and built-in oxygen and vacuum
systems, all of which, to the greatest extent permitted by law, are hereby
deemed by the parties to constitute real estate, together with all replacements,
modifications, alterations and additions thereto.

“Fraud” means, with respect to any party, an actual and intentional fraud with
respect to the making of representations and warranties contained in this
Agreement, upon which any other party hereto has reasonably relied, and with
respect to which such party had an actual intent to deceive and actual knowledge
that the representations and warranties made by such party were actually
breached when made.

“GAAP” shall mean U.S. generally accepted accounting principles.

 

-3-



--------------------------------------------------------------------------------

“Governmental Body” means any (i) national, federal, state, provincial, county,
municipal or local government, foreign or domestic, (ii) political subdivision
of any of the foregoing or (iii) entity, authority, agency, ministry or other
similar body exercising any legislative, executive, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any court, commission, tribunal or other quasi-governmental entity established
to perform any such function.

“Hazardous Materials” means: (a) petroleum or petroleum products, flammable
materials, explosives, radioactive materials, radon gas, lead-based paint, lead,
asbestos in any form, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), transformers or other equipment that contain dielectric fluid
containing PCBs and mold or fungus of any kind or species, (b) any chemicals or
other materials or substances which are defined as or included in the definition
of “hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “toxic pollutants,” “contaminants,” “solid wastes,” “pollutants,”
or words of similar import under any Environmental Law, (c) Medical Waste and
(d) any other chemical, material or substance exposure to which is prohibited,
limited or regulated under any Environmental Law.

“Healthcare Laws” has the meaning set forth in the Merger Agreement.

“Healthcare Licenses” means, collectively, all applicable federal, state and
local governmental and all nongovernmental licenses, approvals, qualifications,
variances, certificates of need, franchises, accreditations, certificates,
certifications, consents, permits and other authorizations and contracts, which
may be (i) necessary for the operation of each of the Facilities as a general
acute care hospital facility (and for such other legal ancillary uses as may be
necessary or as are currently undertaken in connection with or incidental to
such uses), or (ii) required for certification and participation under Medicare
and Medicaid legislation and regulations, the provider programs of any
Governmental Body for each particular Facility, the regulations and standards of
the United States Department of Health and Human Services, and the Centers for
Medicare and Medicaid Services, and/or state or federal Title XVIII and/or Title
XIX provider programs applicable for each such Facility and its operations.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by HITECH provisions of the American Recovery and Reinvestment Act of
2009, and as otherwise may be amended from time to time, and any and all
implementing regulations, as in effect from time to time, including, but not
limited to, the Privacy Standards (45 C.F.R. Parts 160 and 164), the Electronic
Transactions Standards (45 C.F.R. Parts 160 and 162), the Breach Notification
Standards (45 C.F.R. Parts 160 and 164) and the Security Standards (45 C.F.R.
Parts 160, 162 and 164) promulgated under the Administrative Simplifications
subtitle of the Health Insurance Portability and Accountability Act of 1996, as
amended by the final HIPAA omnibus regulations (78 Fed. Reg 5,566 et seq. Jan.
25, 2013).

“IASIS” shall have the meaning set forth in the preamble of this Agreement.

“IASIS Material Adverse Effect” shall mean any change, effect, event,
occurrence, state of facts or development that (i) is, or would reasonably be
expected to be, individually or in the aggregate, materially adverse to the
business, assets, liabilities, results of operations or financial condition of
the IASIS Parties, taken as a whole, in each case excluding any such effect to
the extent resulting from, relating to or arising from (a) the public
announcement or pendency of this Agreement or the Transactions, solely to the
extent such effects are directly attributable to

 

-4-



--------------------------------------------------------------------------------

the identity of Steward, the MPT Parties and their Affiliates or their financing
sources, (b) any press release or other public announcement by Steward or the
MPT Parties relating to their plans or intentions with respect to the conduct of
the business (or any portion thereof) of IASIS or any of its Subsidiaries other
than any joint press release or any such press release or public announcement
consented to in writing by IASIS, (c) changes in global or United States or
foreign national or regional economic, financial, regulatory or geopolitical
conditions or events in general, (d) changes in the credit, debt, financial or
capital markets or changes in interest or exchange rates, in each case, in the
United States or elsewhere in the world, (e) changes in Laws affecting the IASIS
Parties or their Subsidiaries or GAAP or any underlying accounting principles or
the interpretation of any of the foregoing by a Governmental Body (in each case,
after the date of this Agreement), (f) force majeure events, (g) changes in
IASIS’ and its Subsidiaries’ industries in general or the markets they operate
in, or changes in the general business or economic conditions affecting such
industries or markets, (h) any military conflict, outbreak or escalation of
hostilities or war or act of foreign or domestic terrorism, (i) any action
taken, or omitted to be taken, by the IASIS Parties or any of their Subsidiaries
with the prior written consent of the MPT Parties or any of their Affiliates
after the date hereof and on or prior to the Closing Date or (j) any failure by
IASIS or its Subsidiaries to meet internal or published projections, forecasts
or estimates of IASIS or its Subsidiaries (provided, however, that any effect,
fact or circumstance that caused or contributed to such failure to meet
projections, forecasts or estimates shall not be excluded under this clause
(j)), except, in the cases of clauses (c), (d), (e), (f), (g) and (h), to the
extent such events, occurrences, state of facts, developments, effects, changes
or conditions disproportionately affect IASIS or its Subsidiaries as compared to
other Persons engaged in the same industry; or (ii) irrevocably prevents the
satisfaction of the conditions set forth in Section 6.2 of this Agreement.

“IASIS Parties” shall have the meaning set forth in the preamble of this
Agreement.

“IASIS Parties’ Representative” shall have the meaning set forth in Section 9.1.

“IASIS Related Parties” shall have the meaning set forth in Section 7.2(c).

“Improvements” means all buildings, improvements, structures and Fixtures
located on the Owned Land (either on the date of this Agreement or on the
Closing Date), including without limitation, landscaping, parking lots and
structures, roads, drainage and all above ground and underground utility
structures, equipment systems and other so-called “infrastructure” improvements.

“Indebtedness” shall mean (i) any indebtedness of any of the IASIS Parties for
borrowed money and accrued but unpaid interest, premiums and penalties relating
thereto, (ii) any indebtedness of any of the IASIS Parties evidenced by a note,
bond, debenture or other similar security, (iii) any indebtedness referred to in
clauses (i) through (ii) above of any Person which is either guaranteed by, or
secured by an Encumbrance upon any property or asset owned by, any of the IASIS
Parties.

“Individual Purchase Price” shall have the meaning set forth in Section 1.7.

“Insurance License” shall have the meaning ascribed thereto in the Merger
Agreement.

 

-5-



--------------------------------------------------------------------------------

“Knowledge” or “Knowledge of the IASIS Parties” shall mean with respect to the
IASIS Parties, the actual knowledge of Carl Whitmer, John Doyle, Phil Mazzuca,
Michael Uchrin, Bryanie Swilley (Eastern Market President), Larry Hancock
(Western Market President) and Eric Paul (Arizona Market President), after
reasonable inquiry of their direct reports (provided, that each will have made
reasonable inquiry of the hospital presidents who report directly to him,
including confirmation that each such hospital president has submitted its most
recent quarterly certification in accordance with IASIS policy).

“Land” shall have the meaning set forth in the recitals of this Agreement.

“Law” shall mean any federal, state, local or foreign law, statute, ordinance,
rule, code, regulation, order, judgment or decree, administrative order or
decree or administrative or judicial decision, including common law.

“Lease Terminations” shall have the meaning set forth in the recitals of this
Agreement.

“Leased Real Property” shall have the meaning set forth in the recitals of this
Agreement.

“Liability” mean any and all debts, liabilities, expenses, commitments,
obligations, actions and damages of any kind, character or description, whether
direct or indirect, contingent or absolute, matured or unmatured, accrued or not
accrued, asserted or not asserted, known or unknown, disputed or undisputed,
joint or several, secured or unsecured, liquidated or unliquidated, determined,
determinable or otherwise, whenever or however arising (including whether
arising under any Law, Litigation or Order and those arising under any
Contracts), in each case that would be required by GAAP to be reflected in
financial statements or disclosed in the notes thereto.

“Liability Limitation” shall have the meaning set forth in Section 7.2(c).

“Licenses” shall mean all licenses, permits, franchises, certificates and
certifications, approvals, exemptions, classifications, registrations and other
similar documents and authorizations exclusively related to the Owned Real
Property (but excluding those licenses related to the operation of the
Facilities, including, without limitation, Healthcare Licenses) and issued by
any Governmental Body, and applications, amendments and modifications of any of
the foregoing.

“Limited Guaranty” shall have the meaning set forth in the recitals of this
Agreement.

“Litigation” shall mean any claim, demand, citation, action, arbitration, suit,
litigation, complaint, proceeding or investigation of any kind whatsoever, at
law or in equity (including actions or proceedings seeking injunctive relief),
by or before any Governmental Body.

“made available” or words of similar import means materials posted to the
“Ignite VDR” data room on merrillcorp.com and accessible to the MPT Parties on
or before 12:00 p.m. Central Time at least three (3) Business Days immediately
preceding the date of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Marketing Period” shall mean the first period of fifteen (15) consecutive
Business Days after the date of this Agreement (1) commencing on the date the
IASIS Parties shall have delivered to the MPT Parties the Required Information
and (2) as of the first day and throughout such fifteen (15) consecutive
Business Day period, the IASIS Parties’ independent accountants shall not have
withdrawn any audit opinion with respect to any year-end audited financial
statements included in the Required Information, in which case the Marketing
Period shall not be deemed to commence until the time at which, as applicable,
an unqualified audit opinion is issued with respect to the consolidated
financial statements for the applicable periods by the IASIS Parties’
independent accountants or another independent registered accounting firm
reasonably acceptable to the MPT Parties; provided, that the Marketing Period
shall end on any earlier date that is the date on which the full proceeds to be
provided to the MPT Parties by the Debt Financing are made available to Steward
to complete the Merger; provided, futher that the entirety of the Marketing
Period shall occur prior to August 21, 2017 or after September 5, 2017 and on or
prior to December 22, 2017 or on or after January 2, 2018, and any day from and
including June 30, 2017 to July 4, 2017, November 23, 2017, November 24, 2017
and any day from and including December 18, 2017 to January 2, 2018 shall not be
deemed a Business Day for purposes of the Marketing Period. If the IASIS Parties
shall in good faith believe they have provided the Required Information, they
may deliver to the MPT Parties a written notice to that effect (stating when it
believes it completed such delivery), in which case the Marketing Period shall
be deemed to have commenced as of the delivery date indicated in such written
notice unless the MPT Parties in good faith reasonably believe the IASIS Parties
have not completed the delivery of the Required Information and, within two
(2) Business Days after the delivery of such notice by the IASIS Parties,
deliver a written notice to the IASIS Parties to that effect (stating with
specificity which Required Information the IASIS Parties has not delivered);
provided, that it is understood that the delivery of such written notice from
the MPT Parties to the IASIS Parties will not prejudice the IASIS Parties’ right
to assert that the Required Information has in fact been delivered.

“Master Agreement” means that certain (Project Ignite) Master Agreement dated
the date hereof among Steward, certain Affiliates and subsidiaries of Steward,
MPT Sycamore Opco, LLC, the Buyers and certain of the Buyers’ Affiliates,
pursuant to which the “MPT Parties” thereto have agreed, among other things, to
fund the “Acquisition Loan” (as therein defined) and the Mortgage Financing, as
modified, amended or restated from time to time.

“Material Contract” shall have the meaning ascribed thereto in the Merger
Agreement.

“Medicaid” shall mean the medical assistance program established by Title XIX of
the Social Security Act (42 U.S.C. Sections 1396 et seq.) and any statute
succeeding thereto.

“Medical Waste” means (i) pathological waste, (ii) blood, (iii) wastes from
surgery or autopsy, (iv) dialysis waste, including contaminated disposable
equipment and supplies, (v) cultures and stocks of infectious agents and
associated biological agents, (vi) contaminated animals, (vii) isolation wastes,
(viii) contaminated equipment, (ix) laboratory waste and (x) other biological
waste and discarded materials contaminated with or exposed to blood, excretion,
or secretions from human beings or animals, including any substance, pollutant,
material or contaminant listed or regulated under the Medical Waste Tracking Act
of 1988, 42 U.S.C. § 6992, et seq.

 

-7-



--------------------------------------------------------------------------------

“Medicare” shall mean the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Sections 1395
et seq.) and any statute succeeding thereto.

“Merger Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Merger Sub” shall have the meaning set forth in the recitals of this Agreement.

“Monetary Encumbrance” shall mean any mortgage, deed of trust or similar
security instrument filed or recorded against the Owned Real Property to secure
indebtedness of any of the IASIS Parties for borrowed money, other than any
Monetary Encumbrances that will be satisfied, discharged or paid off in
connection with the Closing under this Agreement and the Merger Agreement.

“Mortgage Financing” means the mortgage financing pursuant to the Master
Agreement in the amount of Seven Hundred Million and No/100 Dollars
($700,000,000) to be provided by MPT or its Affiliates to certain Subsidiaries
of Steward immediately following the closing under the Merger Agreement.

“Mortgage Transactions” means the Mortgage Financing to be provided by MPT or
its Affiliates pursuant to the Master Agreement.

“Most Recent Balance Sheet” shall have the meaning as set forth in
Section 2.6(a).

“Most Recent Balance Sheet Date” shall have the meaning as set forth in
Section 2.6(a).

“MPT” shall have the meaning set forth in the recitals of this Agreement.

“MPT-IASIS Leases” means, collectively: (i) that certain Lease Agreement, dated
September 26, 2013, by and between MPT of Mesa, LLC, as landlord, and Mountain
Vista Medical Center, LP, as tenant, (ii) that certain Lease Agreement, dated
September 26, 2013, by and between MPT of West Monroe, LLC, as landlord, and
IASIS Glenwood Regional Medical Center, LP, as tenant, (iii) that certain Lease
Agreement, dated September 26, 2013, by and between MPT of Port Arthur, LLC, as
landlord, and The Medical Center of Southeast Texas, LP, as tenant, and
(iv) that certain Second Amended and Restated Pioneer Hospital Lease, dated
September 26, 2013, by and between MPT of West Valley City, LLC, as landlord,
and Jordan Valley Medical Center, LP, as tenant, as each of the same has been
amended, modified or supplemented from time to time.

“MPT Leased Land” shall have the meaning set forth in the recitals of this
Agreement.

“MPT Material Adverse Effect” shall have the meaning set forth in Section 3.1.

“MPT Parties” shall have the meaning set forth in the preamble of this
Agreement.

“MPT Real Property” shall have the meaning set forth in the recitals of this
Agreement.

“MPT Representative” shall have the meaning as set forth in Section 9.2.

 

-8-



--------------------------------------------------------------------------------

“OFAC” shall have the meaning as set forth in Section 2.9(a).

“Optional Properties” shall have the meaning set forth in Section 5.11(b).

“Options” shall have the meaning ascribed thereto in the Merger Agreement.

“Orders” shall have the meaning ascribed thereto in the Merger Agreement.

“Ordinary Course of Business” means, with respect to the Owned Real Property,
the ordinary course of business of the IASIS Parties consistent with past
practice.

“Owned Land” shall have the meaning set forth in the recitals of this Agreement.

“Owned Real Property” shall have the meaning set forth in the recitals of this
Agreement.

“Parties” shall have the meaning set forth in the preamble of this Agreement.

“Patriot Act” shall have the meaning as set forth in Section 2.9(a).

“Permit” shall have the meaning ascribed thereto in the Merger Agreement.

“Permitted Encumbrance” shall mean (a) any Encumbrance for or arising from
Taxes, assessments or other governmental charges not yet due and payable or
which may hereafter be paid without penalty or which are being contested in good
faith by appropriate proceedings and, in each case, for which appropriate
reserves have been established in accordance with GAAP; (b) any Encumbrance of
any landlord, carrier, warehouseman, mechanic, construction contractor or
materialman or any like Encumbrance arising in the Ordinary Course of Business
for sums or liabilities that are not yet due or delinquent or are being
contested in good faith and, in each case, for which appropriate reserves have
been established in accordance with GAAP; (c) restrictions, easements, rights of
way, covenants, conditions, encumbrances, defects, imperfections of title, and
other similar matters, so long as such matters do not, collectively or
individually, materially and adversely interfere with the use and operations of
the Facilities in a manner consistent with the current use by the Sellers;
(d) matters set forth in the Title Commitments (excluding Monetary
Encumbrances); (e) encroachments, if any, on any street or highway, provided
that the same do not materially and adversely interfere with the use and
operations of the Facilities in a manner consistent with the current use by the
Sellers; (f) matters disclosed on the Surveys; (g) the right of a licensee,
sublicensee, lessee or sublessee under any Contract, Tenant Lease or Collateral
Lease, as licensee, sublicensee, lessee or sublessee only; (h) zoning, building
codes, entitlements and other land use Laws and environmental regulations
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property; (i) Encumbrances granted under or securing the existing
Credit Facilities, provided that the same are removed or discharged at Closing
in accordance with this Agreement, (j) Encumbrances, claims or title exceptions
caused by or resulting from the acts of the MPT Parties, (k) Encumbrances or
exceptions that the Title Company is willing to insure over at a de minimus cost
to the MPT Parties (or which is paid for by the IASIS Parties), (l) other
Encumbrances, if any, that, individually or in the aggregate, do not materially
and adversely interfere with the use and

 

-9-



--------------------------------------------------------------------------------

operations of the Facilities in a manner consistent with the current use by the
Sellers; and (m) other matters, encumbrances and defects that are otherwise
expressly approved by the MPT Parties in writing.

“Person” shall mean an individual, a corporation, a limited liability company, a
general or limited partnership, an unincorporated association, a joint venture,
a Governmental Body or another entity or group.

“Plan” shall have the meaning ascribed thereto in the Merger Agreement.

“Prohibited Amendment” shall have the meaning set forth in Section 5.8(a)(i).

“Property Documents” shall have the meaning as set forth in Section 1.1.

“Public Taking” shall have the meaning set forth in Section 2.11(e).

“Purchase Price” shall have the meaning set forth in Section 1.3.

“Real Property” shall have the meaning set forth in the recitals of this
Agreement.

“Representatives” shall mean the respective stockholders, directors, officers,
members, managers, employees, affiliates, agents, investment bankers, financial
advisors, attorneys, accountants, advisors, brokers, finders, consultants or
representatives of the MPT Parties, the IASIS Parties, or any of their
respective Affiliates, as the case may be.

“Required Information” shall have the meaning ascribed thereto in the Merger
Agreement.

“Reverse Termination Fee” shall have the meaning as set forth in Section 7.2(b).

“RSU Awards” shall have the meaning ascribed thereto in the Merger Agreement.

“Sales” shall have the meaning set forth in the recitals of this Agreement.

“Sellers” shall have the meaning set forth in the preamble of this Agreement.

“Steward” shall have the meaning set forth in the recitals of this Agreement.

“Subsidiary” shall mean any entity in which a majority of the outstanding
capital stock, voting power or other equity interests (the holder of which is
generally entitled to elect a majority of the board of directors or other
governing body of such entity) is owned directly or indirectly by IASIS and/or
another Subsidiary of IASIS.

“Surveys” means “as-built” ALTA surveys obtained by the MPT Parties by an
engineer or surveyor licensed in the State(s) in which the Real Property is
located.

“Taxes” shall mean all income, gross receipts, excise, property, sales, gain,
use, license, capital stock, transfer, franchise, payroll, employment,
withholding, social security (or similar), occupation, premium, windfall
profits, customs duties, profits, unemployment, disability,

 

-10-



--------------------------------------------------------------------------------

registration, value added, alternative or add-on minimum, estimated, or other
taxes of any kind whatsoever, including any interest, penalties or additions
attributable thereto, whether disputed or not.

“Tax Returns” shall mean any return, report, information return or other similar
document required to be filed with any Governmental Body with respect to Taxes.

“Tenant Leases” shall have the meaning set forth in the Section 2.11(h).

“Termination Date” shall have the meaning as set forth in Section 7.1.

“Termination of Lease Agreements” shall have the meaning set forth in EXHIBIT C.

“Title Commitments” means the title commitments issued by the Title Company to
the applicable MPT Parties.

“Title Company” means First American Title Insurance Company.

“Title Policies” means the ALTA owner’s title insurance policies issued by the
Title Company to the applicable MPT Parties, at the MPT Parties’ expense.

“Transactions” shall have the meaning set forth in the recitals of this
Agreement. For the avoidance of doubt, for purposes of this Agreement
Transactions shall not include the transactions contemplated under the Merger
Agreement.

“Transaction Documents” means, collectively, this Agreement and each other
agreement entered into or document delivered pursuant to this Agreement,
including the Deeds. For the avoidance of doubt, neither the Merger Agreement
nor any Ancillary Documents (as defined in the Merger Agreement) shall be a
Transaction Document for purposes of this Agreement.

“Transfer Taxes” shall have the meaning set forth in the Merger Agreement.

“Treasury Regulation” shall have the meaning set forth in the Merger Agreement.

“Unallocated Parcels” shall mean those parcels of real property identified on
Schedule 2 as “Unallocated Parcels”.

“Updated Solvency Opinion” shall have the meaning set forth in the Merger
Agreement.

“Upstream Transactions” shall have the meaning as set forth in Section 1.3.

“Warranties” means all warranties and guaranties exclusively relating to any of
the Owned Real Property or Acquired Assets, whether express or implied, which
any of IASIS or Sellers now holds or under which any of them is the beneficiary.

“Zoning Reports” shall have the meaning ascribed thereto in the Merger Agreement

 

-11-